EXHIBIT 10.21









LEASE AGREEMENT






BY AND BETWEEN






SPI 190 JONY, LLC, as Landlord






AND






MERISEL AMERICAS, INC. as Tenant






DEMISING PREMISES AT: 190 JONY DRIVE, CARLSTADT, NEW JERSEY






DATED:  JUNE 20, 2011


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS


 

Demise of Premises   1       Term of Lease    1       Basic Rent    2       The
Building, Utility Services and Charges    3       Use    4       Quiet Enjoyment
   5       Additional Rent, Taxes, Assessments    5       Insurance    6      
Repairs, Common Area Maintenance    10       Casualty    15       Condemnation  
 16       Compliance With Laws, Etc    17       Subordination/Estoppels    21  
    Defaults; Remedies    22       Assignment and Subletting    25       Notices
   28

 
 
 

--------------------------------------------------------------------------------

 
 

Holding Over   29       Liens    30       Condition of Demised Premises, Loss,
Etc.    30       Inspection, For Sale and For Rent Signs    30       Tenant’s
Signs    31       Advance    31       Financial Statements    33       Broker  
 33       Commencement Date Agreement    34       Waiver of Trial by
Jury/Arbitration    34       Retained Rights    34       Miscellaneous    35    
  Off-Street Parking and Storage    39       Landscaping    39       Renewal
Option    39       OFAC Certification    40       Twenty Four Hour Access    41

 
 
 

--------------------------------------------------------------------------------

 
 

Expansion Option    41       Tenant’s Improvement Work Allowance, Tenant’s HVAC
Work Allowance  41     Landlord’s Furniture  42     Lease Condition  42    
 Free Rent  43

 
 
 

--------------------------------------------------------------------------------

 


           THIS LEASE AGREEMENT (hereinafter “this Lease”) dated as of the 20th
day of June, 2011, by and between SPI 190 JONY, LLC, a Delaware limited
liability company with offices c\o SPI Holdings, LLC, Rosewood Court, 2101 Cedar
Springs Road, Suite 1525, Dallas, Texas 75201 (herein referred to as
“Landlord”), and MERISEL AMERICAS, INC., a Delaware corporation, with offices at
127 West 30th Street, 5th Floor, New York, NY 10001 (herein referred to as
“Tenant”).


W I T N E S S E T H:


Landlord and Tenant hereby covenant and agree as follows:


ARTICLE I


Demise of Premises


           Section 1.01.  Landlord, for and in consideration of the rents to be
paid and of the covenants and agreements herein contained to be kept and
performed by Tenant, hereby demises and leases unto Tenant, and Tenant hereby
hires and takes from Landlord, for the term and the rent, and upon the covenants
and agreements hereinafter set forth that portion of the building (the
“Building”) located at 190 Jony Drive,  Borough of Carlstadt, County of Bergen,
State of New Jersey, which the parties agree contains 77,421 rentable square
feet of space (the “Demised Premises”), as more particularly set forth on
Exhibit A attached hereto and made a part hereof, situated on the real property
(the “Real Property”) designated as Lot No. 6, Block No. 126 on the tax map for
Bergen County, as more particularly described on Exhibit A-1 attached hereto,
and subject to the Permitted Encumbrances set forth on Exhibit B attached
hereto.


           Section 1.02. Tenant acknowledges that it has inspected and is fully
familiar with the  condition of the Demised Premises, and is leasing the same in
an “AS IS” condition. Landlord agrees to deliver possession of the Demised
Premises to Tenant on the Commencement Date vacant and in broom clean condition,
and further agrees that all mechanical and other systems servicing the Demised
Premises, the Building and the Common Areas (as defined in Section 28.18 below)
shall be in proper working order.


           Section 1.03. Tenant shall also have the right to use, in common with
other tenants of the Building, their employees, customers and invitees, the
public portions of the Common Areas. However, Landlord reserves the exclusive
right of use with respect to the roof area of the Building, except for air
conditioning units discussed below.


ARTICLE II


Term of Lease


           Section 2.01.  The term of this Lease and the demise of the Demised
Premises shall be for ten (10) years and six (6) months beginning as of the last
date that both the Landlord and Tenant executed this Lease (the “Commencement
Date”) and ending at 11:59 p.m. ten (10) years and six (6) months after the
Commencement Date (the “Expiration Date”) (plus the number of days, if any, from
the Commencement Date to the first day of the next calendar month in the Term,
if the Commencement Date is not the first day of a calendar month at a per diem
rate determined by dividing the Monthly Basic Rent paid for the last month of
the Term by thirty (30) days), or on such earlier or later commencement or
termination as hereinafter set forth (which term is herein called the “Term”).


 
1

--------------------------------------------------------------------------------

 
 
ARTICLE III


Basic Rent


           Section 3.01.  From and after the Commencement Date, Tenant shall pay
to Landlord, during the Term, basic rent in the amount realized by aggregating
the Annual Basic Rent (herein called the “Term Basic Rent”), payable in such
coin or currency of the United States of America as at the time of payment shall
be legal tender for the payment of public and private debts.  Tenant shall pay
Basic Rent, any Additional Rent as herein provided, or any other payments
required to be made hereunder to Landlord, or as may otherwise be directed by
notice from Landlord to Tenant.


           Section 3.02.  The Term Basic Rent shall accrue as follows, and shall
be payable in advance on the first day of each calendar month during the Term:


Months
Rent Per Square Foot
Annual Basic Rent
Monthly Basic Rent
1-66
$8.42
$651,884.82
$54,323.74
67-126
$9.02
$698,337.42
$58,194.79



If the Term commences on a date other than the first day of the month in
accordance with the provisions of this Lease, then a proportionately lesser sum
may be paid for the first month of the Term.


           Section 3.03.  Tenant shall, and will, during the Term, well and
truly pay, or cause to be paid, to Landlord, the Monthly Basic Rent as herein
provided and all other sums that may become due and payable by Tenant hereunder
at the time and in the manner herein provided without setoff, deduction or
counterclaim; and all other sums due and payable by Tenant hereunder may, at
Landlord’s option, be deemed to be, and treated as, Additional Rent, and added
to any Basic Rent due and payable by Tenant hereunder, and, in the event of
nonpayment of such other sums, Landlord shall have all the rights and remedies
herein provided for in the case of the nonpayment of rent, or of a breach of any
covenant to be performed by Tenant.


           Section 3.04.  The Basic Rent payable by Tenant pursuant to this
Lease is intended to be net to Landlord, and except as otherwise provided
herein, all other charges and expenses imposed upon the Demised Premises or
incurred in connection with its use, occupancy, care, maintenance, operation and
control, including but not limited to the charges and expenses payable pursuant
to Articles VII, VIII and IX of this Lease, shall be paid by Tenant, excepting
liens resulting from acts or omissions of Landlord and other payments to be paid
or obligations undertaken by Landlord as specifically provided in this Lease.
 
 
2

--------------------------------------------------------------------------------

 
         
Section 3.05.  As used in this Lease, “Basic Rent” shall mean either Term Basic
Rent, Annual Basic Rent or Monthly Basic Rent, as appropriate.


Section 3.06. Tenant shall be entitled to a Monthly Basic Rent abatement for the
period from the Commencement Date and ending November 30, 2011 (the “Concession
Period”). In the event of a default by Tenant in any of Tenant’s obligations by
Tenant under this Lease on or before the sixth (6th) anniversary of the
Commencement Date, which default continues beyond any applicable notice or cure
period, the Monthly Basic Rent not paid during the Concession Period shall be
immediately due and payable to Landlord as Additional Rent, and Tenant’s
entitlement to any prospective concession existing at such time, if any, shall
be automatically withdrawn and terminated. In the event of a default by Tenant
in any of Tenant’s obligations under this Lease after the sixth (6th)
anniversary of the Commencement Date, which default continues beyond any
applicable notice or cure period, a portion of the  Monthly Basic Rent not paid
during the Concession Period equal to that portion of the Term remaining after
said default, shall be immediately due and payable to Landlord as Additional
Rent.


Section 3.07. In the event, as provided in Section 2(a) of Exhibit G, Tenant
requests "Tenant's Additional HVAC Work Allowance," the Monthly Basic Rent shall
be increased by the amount so furnished by Landlord, amortized over a ten-year
period, payable in equal monthly installments together with the Monthly Basic
Rent, as Additional Monthly Basic Rent, commencing December 1, 2011, together
with interest at ten (10%) percent per annum calculated from the date Tenant's
Additional HVAC Work Allowance is received by Tenant.


ARTICLE IV


The Building, Utility Services and Charges


           Section 4.01.  The Demised Premises hereinabove described constitutes
a self-contained unit and nothing in this Lease shall impose upon Landlord any
obligation to provide any services for the benefit of Tenant, including but not
limited to water, gas, electricity, heat, janitorial, or garbage removal, unless
and to the extent expressly provided for in this Lease. Tenant shall obtain and
pay for all of the aforesaid directly from third party suppliers.


Section 4.02.  Electric and gas shall be separately-metered to the Demised
Premises.  Tenant shall pay all billings and charges of the utility company
during the Term and also thereafter until Tenant vacates the Demised Premises
and terminates utility services, and shall pay all charges of the utility
companies incident to termination. Tenant confirms that facilities exist to
allow Tenant to obtain hot and cold running water to the Demised Premises for
lavatory and drinking purposes.
 
Section 4.03. The Demised Premises are presently served by 5,000 amps of
electrical capacity. Tenant’s use of electric energy in the Demised Premises
shall not at any time exceed the capacity of any of the electrical conductors
and equipment in or otherwise serving the Demised Premises.  In order to insure
that such capacity is not exceeded and to avert possible adverse effect upon the
Building electric service, Tenant shall not, without Landlord’s prior written
consent in each instance (which shall not be unreasonably withheld), make any
alteration or addition to the electric system of the Demised Premises existing
on the Commencement Date. Tenant shall be permitted, at its sole cost and
expense, except as otherwise set forth in Exhibit G, to install supplemental
HVAC equipment on the roof of the Building, utilizing the services of a roofing
contractor approved by Landlord. Tenant shall furnish plans for said
installation to Landlord for its approval as provided for in Exhibit G, which
approval shall not be unreasonably withheld and shall be a condition of signing
this Lease. Should Landlord grant such consent, all additional risers or other
equipment required therefor shall be provided by Tenant, at Tenant’s sole cost
and expense.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 4.04.Landlord has advised Tenant that presently Public Service Electric
& Gas (“Electric Service Provider”) is the utility company selected by Landlord
to provide electricity service for the Building.  Notwithstanding the foregoing,
if permitted by law, Landlord shall have the right at any time and from time to
time during the Lease Term to either contract for service from a different
company or companies providing electricity service, provided such change shall
not materially and adversely affect Tenant’s cost or the quality of service
provided to Tenant  (each such company shall herein be referred to as an
“Alternate Service Provider”) or continue to contract for service from the
Electric Service Provider.


Section 4.05. Tenant shall cooperate with Landlord, the Electric Service
Provider, and any Alternate Service Provider at all times and, as reasonably
necessary, shall allow Landlord, the Electric Service Provider, and any
Alternate Service Provider reasonable access to the Building’s electric lines,
feeders, risers, wiring, and any other machinery within the Demised Premises.
 
Section 4.06.  Landlord shall not be liable in any way to Tenant for any failure
or defect in the supply or character of any utility furnished to the Demised
Premises by reason of any requirement, act or omission of the Electric Service
Provider serving the Building, or for any other reason whether the result of the
Landlord’s acts or omissions or those of its agents, or of any adjacent
tenant(s).
 
ARTICLE V


Use


Section 5.01.  The Demised Premises shall be used for any legally permitted
general office, warehousing, distribution, and manufacturing use, provided,
however, such use shall not include the use, storage, manufacture or
distribution of “Hazardous Substances” (as defined in Section 12.04 below) or
“red-labeled” items, except as specifically set forth in Article XII below. The
aforesaid permitted use does not permit the stacking of merchandise and/or
materials against walls or columns, nor does it permit the hanging of equipment
from (or otherwise loading) the roof or structural members of the Building.


Section 5.02. Tenant shall not at any time use or occupy, or do or permit
anything to be done in the Demised Premises (a) in violation of the Certificate
of Occupancy or any other law, ordinance or regulation governing the use and
occupation of the Demised Premises or for the Building; or (b) that would void
Landlord’s insurance, increase Landlord’s insurance risk, cause the disallowance
of any of Landlord’s insurance sprinkler credits, or directly or indirectly
cause the suspension or impairment of any protective safeguard endorsement
contained in Landlord’s insurance coverage.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE VI


Quiet Enjoyment


           Section 6.01.  Landlord covenants that if, and so long as, Tenant
pays the Basic Rent, and any Additional Rent as herein provided, and performs
the covenants hereof, Landlord shall do nothing to affect Tenant’s right to
peaceably and quietly have, hold and enjoy the Demised Premises for the Term
herein mentioned, subject to the provisions of this Lease and to any mortgage or
deed of trust to which this Lease shall be subordinate.


ARTICLE VII


Additional Rent, Taxes, Assessments,
Water Rates, Charges, Etc.


           Section 7.01.  Tenant shall pay, before any interest or penalties
accrue thereon, “Tenant’s Proportionate Share” (as defined in Section 28.17
below) of all “Real Estate Taxes”, as herein defined, and all water and sewer
rates (for water and sewer furnished to the Building but not separately metered)
and all other governmental charges imposed during the Term on the Building and
Real Property. Upon request, Landlord shall exhibit to Tenant receipted bills or
other proof of payment.  There shall be apportioned any tax or charge relating
to the fiscal years in which the Term of this Lease commences and terminates.


           Section 7.02.  Tenant shall not be required to pay any estate,
inheritance, devolution, succession, transfer, legacy or gift tax charged
against Landlord or the estate or interest of Landlord in the Building or Real
Property or upon the right of any person to succeed to the same or any part
thereof by inheritance, succession, transfer or gift, nor any capital stock tax
or corporate franchise tax incurred by Landlord, nor any income tax upon or
against the income of Landlord (including any rental income derived by Landlord
from the Building or Real Property but this exclusion shall not be applicable to
a gross receipts or rental tax which shall be considered a Real Estate Tax).


           Section 7.03.  Tenant shall pay Tenant’s Proportionate Share of all
assessments that may be imposed upon the Building and Real Property by reason of
any specific public improvement (including but not limited to assessments for
street openings, grading, paving and sewer installations and improvements).  Any
such benefit, assessment or installment thereof relating to a fiscal period in
which the Term of this Lease begins or ends shall be apportioned and the
provisions of this Section shall survive the expiration or sooner termination of
this Lease.


           Section 7.04.  Landlord, upon Tenant’s request and at Tenant’s cost
and expense, and without expense to Landlord, shall contest any tax, assessment,
water and sewer rents or charges, or other charges payable by Tenant pursuant to
this Lease.  Upon receipt by Landlord of the taxes payable by Tenant under this
Article, Landlord will acknowledge that the payment of said taxes, assessment,
water or sewer rent or charge, or any other charge payable by Tenant pursuant to
this Lease, which shall be contested by Landlord at Tenant’s request, is made
under protest.  Any net refund, after first deducting any reasonable and
customary costs and expenses of such contest paid to third parties for such
contest or review, shall be allocated as follows:  Tenant shall receive that
portion which represents Tenant’s payment of Tenant’s Proportionate Share of
Real Estate Taxes for the period covered by the refund and Landlord shall
receive the balance.  If the refund relates to a tax year that is apportioned
between Landlord and Tenant, the refund shall be apportioned between Landlord
and Tenant.  Any increase in Real Estate Taxes as a result of such contest shall
be apportioned in the same manner as a refund between Landlord and Tenant. This
provision shall survive the expiration or sooner termination of the Term of this
Lease.


 
5

--------------------------------------------------------------------------------

 
           
Section 7.05.  Notwithstanding anything contained herein to the contrary, should
Landlord’s mortgagee require at any time, the maintenance of an escrow reserve
for the tax obligations of Tenant or for any other obligation of Tenant as in
this Lease contained, Tenant shall promptly pay to said escrowee the required
amount as the same may be periodically adjusted from time to time.


           Section 7.06.  As used in this Lease, “Real Estate Taxes” shall mean
the property taxes and assessments imposed upon the Real Property including the
Building, or upon the Rent (Basic and Additional), as such payable by Landlord,
including but not limited to, real estate, city, county, village, school and
transit taxes, or taxes, assessments or charges levied, imposed or assessed
against the Real Property including the Building, by any other taxing authority,
whether general or specific, ordinary or extraordinary, foreseen or
unforeseen.  If due to a future change in the method of taxation, any franchise,
income or profit tax or other tax shall be levied against Landlord in
substitution for, or in lieu of, or in addition to, any tax which would
otherwise constitute a Real Estate Tax, such franchise, income or profit tax or
other tax shall be deemed to be a Real Estate Tax for the purposes hereof,
provided the same is generally treated as a Real Estate Tax by landlords of
comparable properties within Northern New Jersey.


           Section 7.07.  Landlord and Tenant acknowledge that Landlord has
filed an appeal of the Real Estate Taxes for the Real Property, and as of the
date hereof, such appeal is still pending.  To the extent Landlord receives a
refund or credit for Real Estate Taxes paid by Tenant hereunder attributed to
the period involved in said appeal, Landlord agrees, after first deducting
therefrom a pro-rata portion of the fees and costs of such appeal, to refund to
or credit Tenant with Tenant’s Proportionate Share of the net refund or credit
received by Landlord for the Real Estate Taxes which were the subject of such
appeal and previously paid by Tenant within thirty (30) days of Landlord’s
receipt of same. However, to the extent there is an increase in Real Estate
Taxes as a result of such contest, Tenant shall be obligated to pay Tenant’s
Proportionate Share of such increase attributable to that portion of the Term
involved in said appeal.
 
 
ARTICLE VIII


Insurance


           Section 8.01.  During the Term, Landlord shall maintain the following
insurance insuring Landlord and any mortgagee(s), as their respective interests
may appear, Tenant’s Proportionate Share of the cost of which shall be
reimbursed by Tenant as Additional Rent.


 
6

--------------------------------------------------------------------------------

 
                      
(A)           Insurance against damage or destruction by fire or other
casualties under property insurance with Causes of Loss - Special Form (or
equivalent form as from time to time in effect in the State of New Jersey which
provides substantially the coverage provided by the current ISO form CP-10-30)
with such additional endorsements as from time to time Landlord may desire or
deem necessary, or as may be required by any lender holding a security interest
in the Building or Landlord’s interest therein, including, without limitation,
endorsement insuring against damage caused by vandalism and malicious mischief,
rental income insurance insuring Landlord against abatement or loss of Basic
Rent (including items of Additional Rent) in an amount at least equal to the
Basic Rent and Additional Rent payable for the Building, at the minimum, for one
(1) calendar year. Landlord, for any perils other than earthquake insurance, may
maintain such insurance with a deductible in an amount not to exceed Ten
Thousand and 00/100 ($10,000) Dollars and in the event of any casualty, Tenant
shall reimburse Landlord its Proportionate Share of any cost of repair up to its
Proportionate Share. With respect to earthquake insurance, Landlord may maintain
a deductible in whatever amount it determines; however, in the event of any loss
due to an earthquake, Tenant shall reimburse Landlord its Proportionate Share of
the cost of repair necessitated therefor in an amount not to exceed Two Hundred
Fifty Thousand and 00/100 ($250,000.00) Dollars.


                      (B)           Commercial general liability insurance,
against claims for bodily injury and property damage occurring in or about the
Building and insurance against such other hazards as, from time to time, are
then commonly insured against for premises similarly situated in amounts
normally carried with respect thereto.


                      (C)           Tenant acknowledges that it has no right to
receive any proceeds from any such insurance policies carried by Landlord.
Tenant further acknowledges that the provisions of this Lease as set forth in
Sections 8.02, 8.05 and 8.06 as to Tenant’s insurance are designed to insure
adequate coverage as to Tenant’s property and business without regard to fault
and to avoid Landlord obtaining similar coverage for said loss for its
negligence or that of its agents, servants or employees which could result in
additional costs which pursuant to subparagraph (b) are payable by
Tenant.  Landlord will not carry insurance of any kind on Tenant’s furniture or
furnishings, or on any fixtures, equipment, appurtenances or improvements of
Tenant under this Lease and Landlord shall not be obligated to repair any damage
thereto or replace the same.


                      (D)           Such other insurance and in such amounts as
in Landlord’s reasonable opinion a prudent Landlord would maintain.


                      (E)           At the request of Tenant, Landlord will
provide Tenant with the insurance carrier providing the aforesaid coverage
enumerated in subsections (A) and (B) above.


 
7

--------------------------------------------------------------------------------

 
          
Section 8.02.  Tenant shall, at its sole cost and expense, obtain and keep in
full force and effect at all times during the Term, at its own cost and expense:
(a) property insurance against fire, theft, vandalism, malicious mischief,
sprinkler leakage and such additional perils as are now, or hereafter may be,
included in Causes of Loss - Special Form (or equivalent form as from time to
time in effect in the State of New Jersey which provides substantially the
coverage provided by the current ISO form CP-10-30) upon property of every
description and kind owned by Tenant and or under Tenant’s care, custody or
control located in or about the Demised Premises or the Building, or for which
Tenant is legally liable or installed by or on behalf of Tenant, including by
way of example and not by way of limitation, furniture, fixtures, installation
and any other personal property in an amount equal to the full replacement costs
thereof; (b) Commercial General Liability Insurance Coverage to include personal
injury, bodily injury, broad form property damage, operations hazard, owner’s
protective coverage, blanket contractual liability, products and completed
operations liability naming Landlord, its property manager (if any) and
Landlord’s mortgagee or trust deed holder and ground lessor (if any) as
additional insureds utilizing insured endorsement CG 2010 (7/04) or its
equivalent, with wording stating that such coverage is primary and
non-contributory in an amount per occurrence of not less than Five Million and
00/100 ($5,000,000) Dollars combined single limit bodily injury and property
damage occurring in, upon, adjacent, or connected with the Demised Premises and
any part thereof.  Tenant shall name such other additional insureds associated
with the Building as Landlord reasonably requests. Tenant shall pay all premiums
and charges therefor. Tenant will use its best efforts to include in such
Commercial General Liability Insurance policy a provision to the effect that
same will be non-cancelable, except upon reasonable advance written notice to
Landlord which the carrier will endeavor to provide. The original insurance
policies or appropriate certificates shall be deposited with Landlord together
with any renewals, replacements or endorsements at all times to the end that
said insurance shall be in full force and effect for the benefit of the Landlord
during the Term.  In the event Tenant shall fail to procure and place such
insurance, the Landlord may, but shall not be obligated to, procure and place
same, in which event the amount of the premium paid shall be refunded by Tenant
to Landlord upon demand and shall in each instance be collectible on the first
day of the month or any subsequent month following the date of payment by
Landlord, in the same manner as though said sums were Additional Rent reserved
hereunder together with interest thereon at the rate of three points in excess
of the Prime Rate as published in the Wall Street Journal, New York, New York;
(c) Business interruption insurance in such amounts as will reimburse Tenant for
direct or indirect loss of earnings attributable to all perils, commonly insured
against by prudent tenants or assumed by Tenant pursuant to this Lease or
attributable to prevention or denial of access to the Demised Premises or the
Building as a result of such perils; (d) Worker’s Compensation insurance in form
and amount as required by law; (e) Any other form or forms of insurance or any
increase in the limits of any of the aforesaid enumerated coverages or other
forms of insurance as Landlord or the mortgagee of Landlord may reasonably
require from time to time if in the reasonable opinion of Landlord or said
mortgagees or said coverage and/or limits become inadequate or less than that
commonly maintained by prudent tenants in similar buildings in the area by
tenants making similar uses.


All insurance policies required pursuant to this Section 8.02 shall be taken out
with insurers rated A, XV by A.M. Best Company, Oldwick, New Jersey who are
licensed to do business in the State of New Jersey and shall be in form
satisfactory from time to time to Landlord, or alternatives reasonably
acceptable to Landlord if the aforesaid is not reasonably available. A policy or
certificate evidencing such insurance together with evidence of current payment
shall be delivered to Landlord within a reasonable time after the Commencement
Date prior to the commencement of the Term hereof.  Such insurance policy or
certificates will provide an undertaking by the insurers to endeavor to notify
Landlord and the mortgages of Landlord in writing not less than thirty (30) days
prior to any material change, reduction in coverage, cancellation or other
termination thereof.  Should a certificate of insurance initially be provided, a
policy shall be furnished by Tenant within thirty (30) days of the Term’s
commencement.
 
 
8

--------------------------------------------------------------------------------

 


           Section 8.03.  Each such insurance policy carried by Landlord and
each such insurance policy carried by Tenant insuring the Demised Premises and
its fixtures and contents shall be written in a manner so as to provide that the
insurance company waives all right of recovery by way of subrogation against
Landlord or Tenant in connection with any loss or damage covered by such
policies.  Neither party shall be liable to the other for any loss or damage
caused by fire, water or any of the risks enumerated in all risks endorsement
insurance, provided such insurance was obtainable at the time of such loss or
damage.  However, if such insurance policies cannot be obtained, or are
obtainable only by the payment of an additional premium charge above that
charged by companies carrying such insurance without such waiver of subrogation,
all such costs in connection thereof shall be borne by Tenant.


           Section 8.04.  All losses paid under the policy or policies carried
pursuant to Section 8.01 shall be subject to the mortgagee’s rights, adjusted by
Landlord, and the proceeds thereof shall be payable to Landlord and all policies
shall so provide. Tenant acknowledges that Landlord’s policies may be written
with a deductible of no more than Ten Thousand and 00/100 ($10,000) Dollars, as
set forth above. If, by reason of changed economic conditions, the insurance
amounts referred to in Section 8.02 become inadequate in Landlord’s reasonable
judgment, Tenant agrees to increase the amounts of such insurance promptly upon
Landlord’s reasonable request.


           Section 8.05.  Landlord shall not be liable to Tenant for any loss
suffered by Tenant under any circumstances, including, but not limited to (i)
that arising from the negligence of Landlord, its agents, servants, invitees,
contractors or subcontractors, or from defects, errors or omissions in the
construction or design of the Demised Premises including the structural and
nonstructural portions thereof; or (ii) loss of or injury to Tenant or to
Tenant’s property or that for which Tenant is legally liable from any cause
whatsoever, including but not limited to theft or burglary; or (iii) that which
results from or is incidental to the furnishing of or failure to furnish or the
interruption in connection with the furnishing of any service which Landlord is
obligated to furnish pursuant to this Lease; or (iv) that which results from any
inspection, repair, alteration or addition or the failure thereof undertaken or
failed to be undertaken by Landlord; or (v) any interruption to Tenant’s
business, however occurring.


           The aforesaid exculpatory Section is to induce Landlord, in its
judgment, to avoid or minimize covering risks which are better quantified and
covered by Tenant either through insurance (or self-insurance or combinations
thereof if specifically permitted pursuant to this Lease) thereby avoiding the
need to increase the rent charged Tenant to compensate Landlord for the
additional costs in obtaining said coverage or reserving against such losses.


           Section 8.06.  Tenant shall indemnify, defend and save Landlord
harmless against and from all liabilities, claims, suits, fines, penalties,
damages, losses, fees, costs and expenses (including reasonable attorneys’ fees)
which may be imposed upon, incurred by or asserted against Landlord by reason
of:
 
 
9

--------------------------------------------------------------------------------

 


                      (A)           Any work or thing done by Tenant, its agents
or employees in, on or about the Demised Premises or any part thereof;


                      (B)           Any use, occupation, condition, operation by
Tenant, its agents or employees of the Demised Premises or any part thereof or
of any street, alley, sidewalk, curb, vault, passageway or space adjacent
thereto or any occurrence on any of the same;


                      (C)           Any act or omission on the part of Tenant or
any subtenant or any employees, licensees or invitees;


                      (D)           Any accident, injury (including death) or
damage to any third party or property owned by someone other than Tenant and not
under the care, custody or control of Tenant occurring in, on or about the
Demised Premises, or any part thereof or in, on or about any street, alley,
sidewalk, curb, vault, passageway or space adjacent thereto, unless caused by
Landlord, its agents or employees; and


                      (E)           Any failure on the part of Tenant to perform
or comply with any of the covenants, agreements, terms or conditions contained
in this Lease.


The provisions of this Section shall survive the expiration or earlier
termination of this Lease.


           Section 8.07.  In the event any mortgagee, ground lessor or trust
deed holder requires an escrow for insurance, taxes or any other recurring
charges, Tenant shall, on demand from Landlord, deposit the required escrow as
required by any of the aforesaid.  Notwithstanding the above, any payment by
Tenant in excess of the actual charges for the above shall be refunded to
Tenant.


           Section 8.08. Any policies required to be furnished by Tenant
pursuant to this Article VIII will unequivocally provide an undertaking by the
insurers to notify Landlord and the mortgagees or ground lessors of Landlord in
writing not less than thirty (30) days prior to any material change, reduction
in coverage, cancellation or other termination thereof.


ARTICLE IX


Repairs, Common Area Maintenance


           Section 9.01.  Tenant shall keep the Demised Premises in good
condition and repair, and shall redecorate, paint and renovate the Demised
Premises as may be necessary to keep them in good condition and repair and good
appearance.  Tenant shall keep the Demised Premises and all parts thereof in a
clean and sanitary condition and free from trash, debris, inflammable material
and other objectionable matter. Tenant, at its sole cost and expense, will
maintain and take good care of the Demised Premises to keep the same in a first
class condition and in good order, and shall make all necessary repairs thereto,
interior and exterior, ordinary and extraordinary, foreseen and unforeseen,
caused by casualty or neglect. During the Term of this Lease, Tenant, at its own
cost and expense, shall enter into contracts with contractors reasonably
approved by Landlord for the quarterly maintenance and care, and replacement if
necessary, of the mechanical equipment employed in the use and operation of the
Demised Premises and deliver a copy of said agreement to Landlord.  At the
request of Landlord, Tenant agrees to supply Landlord from time to time with a
report of the condition of the aforesaid mechanical equipment from a contractor
approved by Landlord. In addition, Tenant shall contract with a sprinkler
monitoring service to provide central-station monitoring of the on-site
sprinkler system on a 24/7 basis and shall, in the event of a sprinkler leak
requiring the system be shut down temporarily for repairs, notify the carrier
and confirm the suspension of any Protective Safeguard Endorsement. Similarly,
should a malfunction disable any fire alarm system, once determined, Tenant
shall promptly notify the Building insurer and municipality. Tenant shall
indemnify Landlord should Tenant fail to provide the notifications required in
the preceding two sentences.
 
 
10

--------------------------------------------------------------------------------

 


           Section 9.02. Tenant shall replace, at Tenant’s expense, all glass in
and on the Demised Premises which may become broken after the date of Tenant’s
occupancy. When used in this Article, the term “repair(s)” shall mean those
ordinary and extraordinary and shall include all necessary replacements and
renewals.  All repairs made by Tenant shall be equal in quality and class to the
original work.  Tenant shall quit and surrender the Demised Premises at the end
of the Term in as good condition as the reasonable use thereof and damages by
insured casualty and the elements will permit and in compliance with the
requirements stated herein and in a “broom-clean” condition, and shall, by way
of example and not by way of limitation, clean all concrete floors; and if the
Demised Premises has not been repainted within the initial Term of this Lease
and, if renewed, within seven (7) years of the Expiration Date of the Term as
renewed by Tenant, Tenant shall repaint the Demised Premises with a base coat
and a finish coat. If a rack system exists in the Demised Premises, Tenant
shall, at Tenant’s sole cost and expense, remove from the Demised Premises such
rack system as may be installed in the Demised Premises, and Tenant shall repair
any damage to the Demised Premises, the Building and the Common Areas resulting
from any installation and/or removal thereof; provided, however, that at
Landlord’s option, upon written notice from Landlord, Tenant shall not remove
such rack system, in which event such rack system shall remain on the Demised
Premises and shall not be Tenant’s property. Such removal, if any, shall be in
accordance with the following procedures, unless Landlord shall advise Tenant to
the contrary by written notice to Tenant:


                      (A)           Core a hole centered over the anchor bolt
with a core bit 1.5 times larger than the bolt to be removed, but in no event
small than 1” in diameter.


                      (B)           Core hole shall be drilled to a depth equal
to the bolt depth, but not less than 2” deep.


                      (C)           Remove the cored concrete with the anchor
bolt from the hole. Clean all concrete slurry and debris from the area to be
patched.


                      (D)           Fill the cored hole with a polymer modified
non-shrink mortar, specifically SikaTop 122 or Master Builders Ceilcote 648 CP,
or equivalent, and finish to match surrounding concrete surface.


           Section 9.03.  If , within  thirty (30) days of its receipt of
written notice from Landlord of the requirement for a maintenance or
repair,  Tenant fails to perform any of its maintenance and repair obligations,
as hereinabove and in this Lease provided, Landlord, without being obliged to do
so, may enter the Demised Premises at any reasonable time and on reasonable
notice to Tenant (except that in the case of emergency, entry may be made at any
time and without prior notice) for the purpose of maintaining and repairing the
Demised Premises, and Tenant shall promptly reimburse Landlord for its actual
costs expended for such maintenance and repairs, plus fifteen (15%) percent
thereof, to cover overhead, which obligation shall constitute Additional Rent,
for the recovery of which Landlord shall have all the remedies granted by law
and this Lease for the recovery of Basic Rent.  In any event, Tenant shall not
have any claim against Landlord for interruption of Tenant’s business,
including, without limitation, those arising from the negligence of Landlord,
its employees and contractors.
 
 
11

--------------------------------------------------------------------------------

 


           Section 9.04  Landlord, subject to Landlord’s rights set forth in
Section 9.09 below to collect the costs, in whole or in part, from Tenant, shall
keep and maintain the Common Areas, including the roof, the roof membrane, and
the “Building Structure”, as defined below, and shall keep and maintain the
systems servicing the Common Areas, (collectively, “Common Area Maintenance”) in
working order, condition and repair, and Landlord shall make all repairs to the
same and be responsible for snow removal (including removal of all accumulations
of snow and ice from the roadways and walks and parking lots leading to, in, and
around the Building) and general ground maintenance.  Where any such repairs or
maintenance have been necessitated by the proven misuse or neglect on the part
of Tenant or its employees, agents, licensees or visitors, Landlord shall make
the repair and do the requisite work and the cost thereof, plus fifteen (15%)
percent thereof, to cover overhead, shall be charged to Tenant as Additional
Rent, and payable within ten (10) days after demand by Landlord. Landlord, at
its option, may require Tenant to deposit an amount which is reasonably
estimated by Landlord to cover the foregoing maintenance and repair costs, which
deposit may be required to be made in advance of Landlord’s incurring such costs
and expenses.  For purposes of this Section 9.04, “Building Structure” shall
mean the footings, foundation, supporting columns and floor slab.


           Section 9.05.  Landlord hereby reserves the right, upon reasonable
notice, to undertake such Building-wide repairs and provide such Building-wide
services as it deems necessary to preserve and promote the good physical
condition of the Building and security of same and, except as set forth in
Section 9.04 above, such costs shall be deemed Common Area Maintenance costs as
more fully set forth in this Article IX. Landlord will seek to minimize any
unreasonable disruption to Tenant’s operations in connection with the above.


           Section 9.06.  Landlord agrees that in the event that it shall
perform work on the Building or in the Demised Premises, it shall do so in a
good and workmanlike manner and in such a manner, as reasonably practicable, so
as to cause minimal inconvenience to Tenant.  Notwithstanding the foregoing,
Landlord shall have no liability to Tenant by reason of any inconvenience,
annoyance, interruption or injury to Tenant’s business arising from Landlord’s
making any repairs, or changes which Landlord is required or permitted by this
Lease, or required by law, to make and the same shall not constitute an
eviction, either constructive, actual or partial, provided that Landlord shall
use due diligence with respect thereto and shall perform such work, except in
case of emergency, at times reasonably convenient to Tenant, and to the extent
practical in such manner as will not materially interfere with Tenant’s use and
occupancy of the Premises.  Nothing contained herein shall require Landlord to
do any work at any time other than normal and customary business hours if the
doing of such work at times other than normal and customary business hours would
cause Landlord additional expense.
 
 
12

--------------------------------------------------------------------------------

 


Section 9.07.  Tenant expressly waives the benefit of any statute now or
hereinafter in effect which would otherwise afford Tenant the right to make
repairs at Landlord’s expense or to terminate this Lease by reason of Landlord’s
failure to keep the Premises in good order, condition and repair, extent to the
extent said failure constitutes an actual constructive eviction.
 
Section 9.08.  Landlord reserves the right to make the Building a “smoke-free”
Building, and to designate specific areas in the Common Areas for
smoking.  Tenant agrees that it shall not permit its employees to create an
unsightly condition in or about any passageway from the Building or the Common
Areas or to the parking areas with regard to smoking, including the disposal of
cigarettes, in the Common Areas, and will otherwise require its employees to act
and conduct themselves in the Common Areas in such a manner as will not disturb
other tenants or the use and enjoyment by other tenants of the Building.


Section 9.09.  Commencing on the Commencement Date, and continuing throughout
the Term, Tenant agrees to pay, as Additional Rent, Tenant’s Proportionate Share
of Common Area Maintenance costs, together with a management fee equal to two
(2%) percent of the Basic Rent, said management fee to be paid in equal monthly
installments together with the Basic Rent.
 
Section 9.10.  Common Area Maintenance costs shall not include Real Estate Taxes
and Insurance premiums as Tenant is otherwise required to pay Tenant’s
Proportionate Share of same, as Additional Rent, in accordance with Article VII
and Article VIII, respectively.
 
Section 9.12.  Promptly following the Commencement Date, and thereafter promptly
following the beginning of each calendar year occurring during the Term,
Landlord shall estimate Tenant’s Proportionate Share of Common Area Maintenance
costs for the then current calendar year and furnish such statement to
Tenant.  Tenant shall pay to Landlord such amount in equal monthly installments,
in advance, on the first day of each month. Landlord may elect to make an
appropriate adjustment in its estimate of Common Area Maintenance costs for such
calendar year, employing sound accounting and management principles, to
determine Common Area Maintenance costs that would have been paid or incurred by
Landlord had the Building been fully rented and occupied. From time to time,
Landlord may re-estimate the monthly installments of Tenant’s Proportionate
Share of Common Area Maintenance costs and in such event Landlord shall notify
Tenant, in writing, of such re-estimate and shall fix monthly installments for
the then remaining balance of the calendar year based upon said re-estimate.
 
Section 9.13.  As soon as practical after the end of each calendar year,
Landlord shall determine the actual Common Area Maintenance costs incurred
during the preceding calendar year and shall furnish to Tenant a written
statement of such actual Common Area Maintenance costs incurred for such
calendar.  If Tenant’s Proportionate Share shall be more than the aggregate paid
by the Tenant during the preceding calendar year, Tenant shall pay to the
Landlord in one lump sum the difference within thirty (30) days after
demand.  In the event Tenant shall have overpaid its Proportionate Share,
Landlord shall either promptly after delivery of the aforesaid statement pay the
amount of excess directly to Tenant or credit same against Tenant’s next monthly
installment of Basic Rent. For purposes hereof, Common Area Maintenance costs
shall be based upon the calendar year and with respect to Tenant’s Proportionate
Share, prorated for any calendar year during the Term thereof.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 9.14.  After the expiration of the Term, Landlord shall endeavor to
deliver to Tenant a statement, within six (6) months, setting forth: (i)
Tenant’s Proportionate Share of Common Area Maintenance costs during the final
calendar year of the Term, up to and including the date of expiration of the
Term, and (ii) any underpayment or overpayment made by Tenant during such final
calendar year.  In the event of any underpayment, Tenant shall pay the
difference owed to Landlord within ten (10) days of demand.  If Tenant has
overpaid, Landlord shall reimburse Tenant the difference owed together with
delivery of the statement described herein. The respective obligations of the
parties shall survive the termination of this Lease.
 
Section 9.15.  Every notice given by Landlord pursuant to Section 9.13 and
Section 9.14 above shall be conclusive and binding upon Tenant unless (i) within
one hundred and eighty (180) days after the receipt of such notice, Tenant shall
notify Landlord that it disputes the correctness of the notice, specifying the
particular respects in which the notice is claimed to be incorrect and (ii) if
such dispute shall not have been settled by agreement, shall submit the dispute
to arbitration pursuant to Article XXVI within sixty (60) days after receipt of
the notice. Pending the determination of such dispute by agreement or
arbitration, Tenant shall pay Additional Rent in accordance with the Landlord’s
notice and such payment shall be without prejudice to Tenant’s position.  If the
dispute shall be determined in Tenant’s favor, Landlord shall forthwith pay
Tenant the amount of Tenant’s overpayment of Additional Rent resulting from
compliance with Landlord’s statement.
 
Section 9.16.  Following the initial renovations described in Exhibit G, Tenant
shall not make any alterations, additions or improvements to the Demised
Premises in the amount of fifty thousand dollars ($50,000) or more in the
aggregate annually or alternations which concern services vital to the building
or require, without regard to amount, a construction permit or affect the
Building Structure or its systems without the express prior written consent of
Landlord, which shall not be unreasonably withheld or delayed, which
alterations, additions or improvements include by way of example and not by way
of limitation the removal and/or rearrangement of the warehouse light fixtures,
heating, ventilation and air-conditioning equipment, warehouse heaters and
sprinkler systems. Tenant shall submit plans to Landlord of any alterations,
improvements or additions for Landlord’s consent. Landlord shall not
unreasonably withhold the aforesaid consent if the proposed alterations,
additions or improvements are non-structural or do not lessen the value of the
improvements. Any consent granted by Landlord shall be subject to the
requirements of Section 22.04. Any and all governmental permits required for any
such alteration, improvement or addition shall be obtained by Tenant at its
cost, prior to commencing the work.  All erections, alterations, additions and
improvements, whether temporary or permanent in character, which may be made
upon or to the Demised Premises either by Landlord or Tenant, except furniture
or movable trade fixtures installed at the expense of Tenant, shall be the
property of Landlord and shall remain upon and be surrendered with the Demised
Premises as a part thereof at the expiration or sooner termination of this
Lease, without compensation to Tenant; or, in the alternative and at the
direction of Landlord, Tenant shall remove all or so much of the property
therefrom as may be so directed by Landlord, and shall restore the Demised
Premises to their pre-existing condition, or such property shall be conclusively
deemed to have been abandoned by Tenant and may be removed by Landlord, after
which Tenant shall reimburse Landlord on demand for all costs of such removal
and/or restoration.  Landlord may have any such property stored at Tenant’s risk
and expense.  Landlord, at Landlord’s option, may require that Tenant use
contractors approved by Landlord.
 
 
14

--------------------------------------------------------------------------------

 


ARTICLE X


Casualty


           Section 10.01.  If the Building is damaged or destroyed by fire,
explosion, the elements or otherwise during the Term so as to render the
Building unfit for Tenant to conduct its business, or should the Demised
Premises be so badly injured that the same cannot be reasonably repaired within
two hundred seventy (270) days from the happening of such injury, then, and in
such case, the Term hereby created shall, at the option of Tenant, exercised
within thirty (30) days of the casualty, terminate upon the giving of a written
notice of termination. Additionally, if the Demised Premises are not in fact
repaired within three hundred sixty five (365) days of the casualty, through no
fault of the Tenant, Tenant may, upon ninety five (95) days’ written notice (the
“Notice/Cure Period”) to Landlord, given on or after the two hundred seventieth
(270th) day following the casualty, terminate this Lease unless the repairs to
the Demised Premises are completed within the Notice/Cure Period. In either of
the aforesaid cases, Landlord shall have a similar right to cancel this Lease if
at the time of the casualty (A) there is not at least three (3) years remaining
to the Lease Term (as the same may be extended by Tenant exercising any
available renewal); or if (B) Landlord’s mortgagee will not make insurance
proceeds available to Landlord to restore the Demised Premises and/or Building,
and said proceeds are not adequate to restore the Demised Premises and/or
Building. If a notice of termination is given, the Term of this Lease shall
terminate effective as of the date of such damage or destruction, and Tenant
shall immediately surrender the Demised Premises and all Tenant’s interest
therein to Landlord, and pay Basic Rent to the time of such damage or
destruction, and Landlord may re-enter and repossess the Demised Premises
discharged from this Lease and may remove all parties therefrom.


           Section 10.02.  Should the Building be rendered untenantable and
unfit for Tenant’s business operations, but yet be repairable within two hundred
seventy (270) days from the happening of said injury, Landlord will, provided
the mortgagee makes the proceeds of any casualty insurance required to be
carried pursuant to this Lease available to Landlord to restore and further
provided that the insurance proceeds so received are adequate to restore the
Building and/or the Demised Premises and any other Improvements on the Demised
Premises, enter and repair the same with reasonable speed, and the Basic Rent
shall not accrue after said injury or while repairs are being made, but shall
recommence immediately after such repairs shall be completed.


           Section 10.03.  If the Building shall be so slightly injured as not
to be rendered untenantable and unfit for Tenant’s business operations, Landlord
shall repair the same with reasonable promptness and the Basic Rent accrued and
accruing shall not cease or terminate, except as to that portion of the building
which is not usable during construction.  Tenant shall immediately notify
Landlord in case of fire or other damage to the Building or Demised Premises.
 
 
15

--------------------------------------------------------------------------------

 


           Section 10.04.  Landlord shall promptly enter and repair the Building
and any other Improvements on the Demised Premises with reasonable speed, making
due allowance for conditions beyond Landlord’s control, including, but not
limited to time lost in adjusting insurance claims and strikes, and the Basic
Rent shall not accrue after such injury and while repairs are being made,
provided Landlord receives the proceeds of rent insurance maintained by
Landlord. In the event Tenant agrees to reoccupy after the injury, rent shall
recommence immediately after said repairs shall be completed and Landlord
delivers possession thereof to Tenant, subject to a reasonable concession period
for Tenant to repair and restore Tenant’s improvements and operations.  Landlord
shall have no obligation to repair or restore Tenant’s improvements.


ARTICLE XI


Condemnation


           Section 11.01.  If, during the Term, ten (10%) percent or more of the
area of the Demised Premises shall be taken under any power of eminent domain or
condemnation then, at the option of Tenant, to be exercised in writing within
thirty (30) days’ notice of the taking of title thereto, this Lease shall expire
within thirty (30) days of the date of such notice and the Basic Rent herein
reserved shall be apportioned as of said date. However, if Tenant does not
exercise the aforementioned option, or if the taking does not deprive Tenant of
at least ten (10%) percent of the area of the Demised Premises, this Lease shall
not expire but the Basic Rent shall be equitably apportioned.  If Landlord and
Tenant fail to agree upon an equitable apportionment, the Basic Rent for the
Building, after such taking, shall be determined in accordance with the
Commercial Rules of the American Arbitration Association, in Somerset, New
Jersey, and the arbitrator shall be empowered to assess the costs and expenses
of the proceedings as part of the determination.  Pending such determination
Tenant shall pay, on account of the Basic Rent, such proportion of the Basic
Rent reserved in this Lease as the total area of the Building after the taking
bears to the total area of the Building before the taking, subject to adjustment
in accordance with the arbitrator’s award. If Landlord can construct an addition
to the remaining Premises so as to restore all of the Premises area and Premises
facilities theretofore taken, Landlord shall, subject to the adequacy of the
condemnation award and to the mortgagee making the same available to Landlord,
promptly construct such addition and restore such facilities so taken and upon
the completion of such restoration, the full Term Basic Rent reserved by this
Lease shall be reinstated, as of the date of such restoration, and, if Tenant is
able to occupy and use the Premises, the proportionate Basic Rent shall be paid
by Tenant as herein provided, during the period between the taking and the
restoration of the Premises and facilities.  No part of any award shall belong
to Tenant except that nothing contained herein is intended to affect or limit
Tenant’s claim for fixtures or other improvements owned by Tenant provided the
same does not diminish Landlord’s award. It is expressly understood and agreed
that the provisions of this Article XI shall not be applicable to any
condemnation or taking for governmental occupancy for a limited period of time.
Notwithstanding anything contained herein to the contrary, if only vacant land
and immaterial areas of improvement are taken, there shall be no adjustment of
Term Basic Rent and/or Additional Rent.
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE XII


Compliance With Laws, Etc.
Section 12.01.  Tenant shall not do or permit anything to be done in the Demised
Premises which shall constitute a public nuisance or which will conflict with
the regulations of the Fire Department or with any insurance policy upon said
improvements or any part thereof.  Landlord represents that to the best of its
knowledge and information, Landlord has not received any written notice of
violations against the Real Property or the Building thereon, and has received
no written notice that the Building is not in compliance, to the extent
required, with all applicable federal, state and local rules and regulations,
including without limitation, zoning regulations and the Americans With
Disabilities Act. Landlord has no actual knowledge of any asbestos-containing
materials in the Demised Premises or the Building.


           Section 12.02.  Tenant shall, at its own expense, obtain all
necessary environmental and operating permits and comply with all present and
future requirements of law and with all present and future ordinances or orders,
rules and regulations of any State, Municipal or other public authority
affecting the Demised Premises and with all requirements of the Fire Insurance
Exchange or similar body, and of any liability insurance company insuring
Landlord against liability for accidents in or connected with the Demised
Premises including, but not limited to laws, ordinances, orders, rules and
regulations which apply to the interior or exterior of the Demised Premises, the
structural or nonstructural parts thereof, and to make all improvements and
repairs required by such laws, ordinances, orders, rules and regulations,
ordinary or extraordinary, foreseen or unforeseen.
 
 
17

--------------------------------------------------------------------------------

 


           Section 12.03.  Tenant acknowledges the existence of federal, state,
and local environmental, health and safety laws, rules and regulations,
including but not limited to the provisions of ISRA and the NJSRRA, as each is
herein defined.  Tenant shall comply with any and all such laws, rules and
regulations, as the same may be amended or supplemented (“Environmental Legal
Requirements”). Tenant hereby agrees to execute and/or provide such documents as
Landlord reasonably deems necessary and to make such applications and complete
such actions as Landlord reasonably requires to assure and document compliance
with all applicable Environmental Legal Requirements including ISRA prior to the
expiration or sooner termination of this Lease.  In addition, prior to the
expiration of the Term or sooner termination of this Lease, Tenant agrees to
make such applications and take such actions as are required to comply with ISRA
in connection with closing, terminating or transferring operations or provide
Landlord with a certification acceptable to Landlord that ISRA is not
applicable.  Tenant agrees that the submissions to be made and actions to be
taken in the preceding sentence shall be completed and approved by the
appropriate governmental agency or an LSRP, as herein defined, in a timely
fashion so as to insure that Tenant delivers the necessary ISRA Clearance, as
herein defined, at least thirty (30) days, but no more than sixty (60) days
before the expiration of the Term or sooner termination of this Lease.  Tenant
shall bear all costs and expenses incurred in connection with compliance with
Environmental Legal Requirements, including any required ISRA Clearance and ISRA
compliance resulting from Tenant’s use of the Demised Premises including but not
limited to state agency fees, legal, LSRP, consulting and engineering costs,
expenses and fees, investigation, testing, clean up and reporting costs,
application and filing fees, permitting costs and fees, remediation funding
source, financial assurance and suretyship costs and expenses, and fines and
penalties.  As used herein, ISRA compliance shall include applications for ISRA
Clearance by the appropriate governmental authority, issuance of a negative
declaration and implementation of preliminary assessments, remedial
investigations, remedial actions and clean up plans. Tenant shall immediately
provide Landlord with copies of all correspondence, reports, notices, orders,
findings, declarations and other materials pertinent to Tenant’s compliance with
ISRA and other Legal Requirements, including requirements of the New Jersey
Department of Environmental Protection and an LSRP, as they are issued or
received by Tenant. Tenant shall provide Landlord with draft work plans for all
proposed site investigations, remedial investigations, remedial actions and
clean up actions prior to implementation for Landlord’s review and
approval.   The foregoing undertakings shall survive the termination or sooner
expiration of this Lease and surrender of the Demised Premises and shall also
survive sale, or lease or assignment of the Demised Premises by
Landlord.  “LSRP” shall mean a Licensed Site Remediation Professional as defined
in the NJSRRA that has been approved by the Landlord.  “ISRA Clearance” shall
mean an ISRA Negative Declaration approval from the NJDEP or an NFA or an RAO
from an LSRP that (i) provides for the cleanup and remediation of all
contaminated environmental media, including air, soil, surface water and
groundwater, to NJDEP’s most stringent clean up standards and requirements, and
an unconditional unrestricted use remedial action, and (ii) does not rely on,
provide for or make use of any engineering controls or institutional
controls.  The terms NFA, RAO, LSRP, unrestricted use, engineering controls and
institutional controls shall have the meanings for those terms set forth in the
Site Remediation Reform Act, N.J.S.A. 58:10C-1 et seq. (“SRRA”), the Technical
Requirements for Site Remediation Rules, N.J.A.C. 7:26E (“Tech Rules”), and the
Administrative Requirements for the Remediation of Contaminated Sites Rules,
N.J.A.C. 7:26C (“ARRCS”).  “NFA” shall mean an unconditional No Further Action
letter and Covenant Not to Sue from the NJDEP for a residential, unrestricted
use remedial action.  “RAO” shall mean an unconditional Remedial Action Outcome
as defined by the NJSRRA for a residential, unrestricted use remedial action
that has been issued by and LSRP and filed with the NJDEP.


Section 12.04. Except for the specific types and amounts of substances listed on
Schedule 12.04, as amended and updated periodically during the term of this
Lease, Tenant agrees not to generate, store, manufacture, refine, transport,
treat, dispose of, or otherwise permit to be present on or about the Demised
Premises, any Hazardous Substances.  As used herein, “Hazardous Substances”
shall be defined as any “hazardous chemical,” “hazardous substance,” “hazardous
material,” “hazardous waste” or similar term as defined in the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. 9601 et seq.),
the New Jersey Industrial Site Recovery Act (“ISRA”) N.J.S.A. 13:1K-6 et seq.,
the New Jersey Site Remediation Reform Act (“NJSRRA”), the New Jersey Spill
Compensation and Control Act, N.J.S.A. 58:10-23.11b et seq., any rules or
regulations promulgated thereunder, or in any other applicable federal, state or
local law, rule or regulation dealing with environmental protection, health or
safety, as any of the foregoing is amended or supplemented.  It is understood
and agreed that the provisions contained in this Article shall be applicable
notwithstanding the fact that any substance shall not be deemed to be a
Hazardous Substance at the time of its use by Tenant but shall thereafter be
deemed to be a Hazardous Substance. Notwithstanding anything contained herein to
the contrary, Tenant shall be permitted to keep small quantities of normal
office, machinery and industrial supplies which may be or may include Hazardous
Substances such as cleaning supplies, machine oil and copier supplies, together
with the types and amounts of substances listed on Schedule 12.04 as amended and
updated periodically, provided the same are properly stored, handled and
disposed of (offsite) in full compliance with all applicable Environmental Legal
Requirements.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 12.05. Tenant shall immediately notify Landlord in the event of any
actual or threatened claims or violations relating to Environmental Legal
Requirements and of any actual or threatened spills, releases or discharges of
Hazardous Substances relating to or affecting the Demised Premises, Landlord or
Tenant.  If any reporting, filing, corrective or remedial action, investigation,
clean up or other compliance or action is required pursuant to ISRA or any other
Environmental Legal Requirements in connection with any actual or threatened
releases, spills or discharges of Hazardous Substances or violations of
Environmental Legal Requirements at the Demised Premises during the Term of this
Lease or that were caused or permitted by Tenant or its guests, invitees, agents
or contractors, Tenant shall, at Tenant's sole cost and expense, take all
necessary corrective, remedial and compliance actions, including by preparing
and submitting necessary plans and financial assurances, and expeditiously and
diligently carrying out the approved plans, so as to obtain and provide Landlord
with copies of all necessary final approvals under Environmental Legal
Requirements, including an NFA or RAO.  If at any time the NJDEP invalidates the
RAO, then Tenant, in accordance with this Article, shall expeditiously and
diligently take all corrective, remedial and compliance actions necessary to
obtain an NFA or valid RAO in accordance with the requirements of this
Article.   In no event shall Tenant pursue or implement any institutional or
engineering controls affecting the Demised Premises, Building or Land unless
Tenant has first obtained Landlord’s express written consent, which may be
denied at Landlord’s sole but reasonable discretion.  Tenant shall promptly
provide Landlord with copies of all correspondence, reports, notices, orders,
findings, declarations and other information, materials and documents relating
or pertinent to ISRA, other Environmental Legal Requirements or NJDEP.
 
Section 12.06. At least thirty (30) days, but not more than sixty (60) days,
prior to the expiration or sooner termination of this Lease, the Tenant, if
requested by Landlord, shall provide Landlord with a preliminary assessment and,
if necessary a site investigation, and other evidence reasonably satisfactory to
Landlord, demonstrating that all violations of applicable Environmental Legal
Requirements have been corrected, and all spills, releases, and discharges of
Hazardous Substances at the Demised Premises have been cleaned up, in accordance
with all Environmental Legal Requirements and the terms of this Lease.  In the
event Tenant fails to complete compliance with ISRA or any other Environmental
Legal Requirements or to completely investigate and clean up all spills,
releases and discharges of Hazardous Substances in accordance with this Article
as of the termination or sooner expiration of this Lease, then Landlord shall
treat Tenant as a holdover tenant, without regard to any temporary abatement of
Fixed Rent then in effect pursuant to any provision of this Lease, and thereupon
be entitled to all remedies against Tenant provided by law and/or equity in that
situation, until such time as Tenant provides the Landlord with satisfactory
evidence of Compliance.  For purposes of this Article “Compliance” shall mean
completely correcting all violations of Environmental Legal Requirements and
completing the investigation and clean up of all spills, releases and discharges
of Hazardous Substances and obtaining an NFA, or if Tenant cannot under
applicable Environmental Legal Requirements obtain an NFA or RAO.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 12.07. Tenant shall provide Landlord with the names and addresses of all
environmental consultants and LSRPs that Tenant proposes to use for any work at
the Demised Premises for Landlord’s prior approval. Tenant shall provide the
Landlord with evidence of insurance coverage, including workers compensation,
automobile, general liability, professional errors and omissions and
environmental insurance, for all contractors, environmental consultants and
LSRPs that enter or work at the Demised Premises.  Such insurance coverage shall
be reasonably satisfactory to Landlord.  Tenant shall provide Landlord with
certificates of insurance naming Landlord as an additional insured on all such
liability policies.
 
Section 12.08. Tenant shall indemnify, defend, and save Landlord and each
mortgagee of the Demised Premises harmless from and against all losses, costs,
expenses, fines, penalties, natural resource and other damages, liabilities,
suits, procedures, claims, and actions of every nature and kind arising out of
or in any way connected with (i) any releases, spills or discharges of Hazardous
Substances or any violations of Environmental Legal Requirements at the Demised
Premises that occur during the Term of this Lease or that were caused by Tenant
or its guests, invitees, agents or contractors, and (ii) Tenant’s failure to
comply with the terms of this Article.  In addition, Landlord may enforce its
rights and compel Tenant's compliance with its obligations under this Article by
injunction and any other relief available at law and/or equity.


Section 12.09. All of Tenant’s obligations, liabilities and undertakings set
forth in this Article, and all obligations of the Landlord under Section 12.11
shall survive the termination or sooner expiration of this Lease and surrender
of the Demised Premises and shall also survive the sale or lease of the Demised
Premises by Landlord. If any clean up or remediation is required as the result
of Tenant’s use or occupancy of the Demised Premises or cessation of operations,
then Landlord shall be permitted to (i) retain the Security Deposit for a period
of two (2) years from the date of the issuance of the RAO for such clean up and
remediation, and (ii) use the Security Deposit to pay for any additional clean
up or remediation required to correct any deficiencies identified by NJDEP as
the result of any review, audit or invalidation of Tenant’s clean up or
remediation work and/or the RAO.


Section 12.10.  Landlord, at its option, may, each Lease year [once every twelve
(12) months], hire an environmental consultant or LSRP to inspect the Demised
Premises and Tenant’s operations, at a cost not to exceed One Thousand, Five
Hundred ($1,500) Dollars per annum, plus such additional sum, if any, which
equals the percentage of increase in the cost of living between the month which
is the commencement of the term of this Lease and the corresponding month of
each succeeding year of the Term of this Lease as determined by the Consumer
Price Index, Urban Wage Earners & Clerical Workers of New York, Northeastern New
Jersey area, published by the U.S. Department of Labor, Bureau of Labor
Statistics, 1982-84=100. Tenant agrees to pay promptly upon demand, as
Additional Rent, the cost of such environmental consultant. Additionally, Tenant
shall comply with all reasonable requirements and recommendations suggested by
such environmental consultants.
 
20

--------------------------------------------------------------------------------

 


Section 12.11.  Notwithstanding anything contained herein to the contrary,
Tenant shall have no responsibility for any cost or expense for any
"Pre-existing Hazardous Substances" or "Pre-existing Environmental Condition(s)"
at or under the Demised Premises, the Building or the Real Property, to the
extent Tenant has not exacerbated any such Pre-existing Hazardous Substances or
Pre-existing Environmental Condition(s).  For purposes of this Lease,
"Pre-existing Hazardous Substances" or "Pre-existing Environmental Condition(s)"
shall mean Hazardous Substances or environmental condition(s) requiring
remediation as of the date of this Lease by the NJDEP or any other state or
federal administrative agencies having jurisdiction with respect to the Demised
Premises, and (x) determined to have been in existence at or under the Demised
Premises, the Building or the Real Property, prior to the Commencement Date of
this Lease, or (y) caused or created by Landlord, any Predecessor Landlord or by
any Predecessor Tenant of the Demised Premises, at or under the Demised
Premises, the Building or the Real Property, at any time during the term of this
Lease. Landlord agrees to be responsible for all environmental cleanup costs,
administrative and remediation costs, fines and penalties levied or assessed by
the NJDEP or any other state or federal administrative agencies having
jurisdiction with respect to the Demised Premises which may be incurred by
Tenant as a result of said Pre-existing Hazardous Substances or Pre-existing
Environmental Condition(s) to the extent not exacerbated by Tenant.  Tenant
agrees to notify Landlord immediately upon the discovery of any such
Pre-existing Hazardous Substances or Pre-existing Environmental Condition(s).


ARTICLE XIII


Subordination/Estoppels


           Section 13.01.  This Lease is conditioned upon Landlord delivering to
Tenant, within thirty (30) days of the date hereof, a nondisturbance and
attornment agreement from the holder of the existing mortgage, in the form
attached hereto as Exhibit J, to not disturb Tenant’s possession of the Demised
Premises so long as Tenant is not in default under any provision of this Lease
and Tenant agrees, at said holder’s option, to attorn to said holder. If
Landlord shall not have delivered said agreement on or before said date, Tenant
may, within three (3) days thereafter, terminate this Lease.  If Tenant shall
not have elected to terminate this Lease, this Lease shall be subject and
subordinate to said mortgage.  Landlord represents there is no ground lease held
by any superior landlord as of the date hereof. Furthermore, this Lease will be
subject and subordinated to all future first mortgages or deeds of trust or
ground lessors (herein “Superior Instruments”) affecting the Demised Premises,
provided that either any such Superior Instrument shall include therein a
covenant on the part of the holder thereof substantially to the effect that it
will not at any time join Tenant as a party defendant in any action which may be
brought to foreclose said Superior Instrument, or disturb Tenant’s possession of
the Demised Premises, so long as Tenant is not in default under any provision of
this Lease, or provided Landlord obtains a nondisturbance agreement in favor of
Tenant from the holder of said Superior Instrument, and provided further that in
either event, Tenant agrees, at the option of the holder of any Superior
Instrument, to attorn to said holder. Tenant shall execute, at no expense to
Tenant, any instrument which may be deemed necessary or desirable by Landlord to
further effect or to evidence the subordination of this Lease to any such
Superior Instrument. Landlord may assign this Lease to the holder of any
Superior Instrument, and Tenant shall execute, at no expense to Tenant, any
instrument which may be necessary or desirable by Landlord or the holder of said
Superior Instrument in connection with said assignment.  Any expense incurred in
the preparing, executing or recording of such assignment to any such holder
shall be without expense or cost to Tenant.
 
 
21

--------------------------------------------------------------------------------

 


           Section 13.02.  Tenant further agrees, within seven (7) business days
of Landlord’s written request, to certify by written instrument duly executed
and acknowledged to any mortgagee, trust deed holder or purchaser, or any
proposed mortgage lender, trust deed holder or purchaser, that this Lease is in
full force and effect, or if not, in what respect it is not, that this Lease has
not been modified, or the extent to which it has been modified, that there are
no existing defaults hereunder to the best of the knowledge of the party so
certifying, or specifying the defaults, if any, and any other information which
Landlord shall reasonably require, provided Tenant shall receive an estoppel
from such entity concurrently. Any such certification shall be without prejudice
as between Landlord and Tenant, it being agreed that any document required
hereunder shall not be used in any litigation between Landlord and Tenant.


           Section 13.03. Landlord agrees, upon request of Tenant, within seven
(7) business days, to certify by written instrument, that this Lease is in full
force and effect, or if not, in what respect it is not, that this Lease has not
been modified, or the extent to which it has been modified, that there are no
existing defaults hereunder to the best of the knowledge of the party so
certifying, or specifying the defaults, if any, and any other information which
Tenant shall reasonably require. Landlord further agrees, upon request of
Tenant, to provide to any equipment lease vendor of Tenant who so requires an
agreement which would permit such vendor to enter upon the Demised Premises
after Tenant’s default and Landlord’s repossession for the purposes of equipment
preservation and sale, provided such agreement provides for (A) a set term which
is no less than thirty (30) and no more than sixty (60) days, without Landlord’s
consent, and for the vendor’s payment of the Monthly Basic Rent and Additional
Rent during such period; and (B) that the vendor maintains the insurance
required pursuant to this Lease and delivers a certificate of insurance or
policy and evidence of payment of the premium; and (C) indemnifies, defends and
holds Landlord harmless with respect to any acts or omissions occurring during
its occupancy; and (D) repairs any damage caused by the removal or sale of such
equipment.


ARTICLE XIV


Defaults; Remedies


           Section 14.01.  If, during the Term, any one or more of the following
acts or occurrences (any one of such occurrences or acts being herein called an
“Event of Default”), shall happen:


                      (A)           Tenant shall default in making any payment
of Monthly Basic Rent or any Additional Rent as and when the same shall become
due and payable, and such default shall continue for a period of five (5) days
after notice from Landlord that such payment is due and unpaid; or


                      (B)           Tenant shall default in the performance of
or compliance with any of the other covenants, agreements, terms or conditions
of this Lease to be performed by Tenant (other than any default curable by
payment of money), and such default shall continue for a period of twenty (20)
days after written notice thereof from Landlord to Tenant, or, in the case of a
default which cannot with due diligence be cured within twenty (20) days, Tenant
shall fail to proceed promptly after the giving of such notice and with all due
diligence to cure such default and thereafter to prosecute the curing thereof
with all due diligence (it being intended that, as to a default not susceptible
of being cured with due diligence within twenty (20) days, the time within which
such default may be cured shall be extended for such period as may be reasonably
necessary to permit the same to be cured with all due diligence); or
 
 
22

--------------------------------------------------------------------------------

 


                      (C)           Tenant or any guarantor of this Lease shall
make an assignment for the benefit of creditors or file a voluntary petition in
bankruptcy or shall be adjudicated a bankrupt or insolvent, or shall file any
petition or answer seeking any reorganization, composition, readjustment or
similar relief under any present or future bankruptcy or other applicable law,
or shall seek or consent to or acquiesce in the appointment of any trustee,
receiver, or liquidator of Tenant or any guarantor of this Lease or of all or
any substantial part of its properties or of all or any part of the Demised
Premises; or


                      (D)           If, within sixty (60) days after the filing
of an involuntary petition in bankruptcy against Tenant or any guarantor of this
Lease, or the commencement of any proceeding against Tenant or such guarantor
seeking any reorganization, composition, readjustment or similar relief under
any law, such proceeding shall not have been dismissed, or if, within sixty (60)
days after the appointment, without the consent or acquiescence of Tenant or
such guarantor, of any trustee, receiver or liquidator of Tenant or such
guarantor, or of all or any part of the Demised Premises, such appointment shall
not have been vacated or stayed on appeal or otherwise, or if, within sixty (60)
days after the expiration of any such stay, such appointment shall not have been
vacated, or if, within sixty (60) days after the taking possession, without the
consent or acquiescence of Tenant or such guarantor, of the property of Tenant,
or of such guarantor by any governmental office or agency pursuant to statutory
authority for the dissolution or liquidation of Tenant or such guarantor, such
taking shall not have been vacated or stayed on appeal or otherwise;


           Then and in any such event, and while any such Event of Default shall
continue, Landlord may, at its option, notwithstanding the fact that Landlord
may have any other remedy hereunder or at law or in equity, by notice to Tenant,
designate a date, not less than ten (10) days after the giving of such notice,
on which this Lease shall terminate; and thereupon, on such date the Term of
this Lease and the estate hereby granted shall expire and terminate upon the
date specified in such notice with the same force and effect as if the date
specified in such notice was the date hereinbefore fixed for the expiration of
the Term of this Lease, and all rights of Tenant hereunder shall expire and
terminate, but Tenant shall remain liable as herein provided.  Additionally,
Tenant agrees to pay, as Additional Rent, all attorney’s fees and other expenses
incurred by Landlord in enforcing any of the obligations under this Lease, this
covenant to survive the expiration or sooner termination of this Lease.


           Section 14.02.  If this Lease is terminated as provided in Section
14.01, or as permitted by law, Tenant shall peaceably quit and surrender the
Demised Premises to Landlord, and Landlord may, without further notice, enter
upon, re-enter, possess and repossess the same by summary proceedings, ejectment
or other legal proceedings, and again have, repossess and enjoy the same as if
this Lease had not been made, and in any such event neither Tenant nor any
person claiming through or under Tenant by virtue of any law or an order of any
court shall be entitled to possession or to remain in possession of the Demised
Premises, and Landlord, at its option, shall forthwith, notwithstanding any
other provision of this Lease, be entitled to recover from Tenant (in lieu of
all other claims for damages on account of such termination) as and for
liquidated damages an amount equal to the excess of all Term Basic Rent and
Additional Rent reserved hereunder.  The rent fixed upon any reletting shall
conclusively establish the fair rental value.  Nothing herein contained shall
limit or prejudice the right of Landlord, in any bankruptcy or reorganization or
insolvency proceeding, to prove for and obtain as liquidated damages by reason
of such termination an amount equal to the maximum allowed by any bankruptcy or
reorganization or insolvency proceedings, or to prove for and obtain as
liquidated damages by reason of such termination, an amount equal to the maximum
allowed by any statute or rule of law whether such amount shall be greater or
less than the excess referred to above.
 
 
23

--------------------------------------------------------------------------------

 


           Section 14.03.  If Landlord re-enters and obtains possession of the
Demised Premises, as provided in Section 14.02 of this Lease, following an Event
of Default, Landlord shall have the right, without notice, to repair or alter
the Demised Premises in such manner as Landlord may deem necessary or advisable
so as to put the Demised Premises in good order and to make the same rentable,
and shall have the right, at Landlord’s option, to relet the Demised Premises or
a part thereof, and Tenant shall pay to Landlord on demand all expenses incurred
by Landlord in obtaining possession, and in altering, repairing and putting the
Demised Premises in good order and condition and in reletting the same,
including reasonable fees of attorneys and architects, and all other reasonable
expenses or commissions, and Tenant shall pay to Landlord upon the rent payment
dates following the date of such re-entry and including the date for the
expiration of the Term of this Lease in effect immediately prior to such
re-entry, the sums of money which would have been payable by Tenant as Monthly
Basic Rent hereunder on such rent payment dates if Landlord had not re-entered
and resumed possession of the Demised Premises, deducting only the net amount of
Basic Rent and Additional Rent, if any, which Landlord shall actually receive
(after deducting from the gross receipts, the expenses, costs and payments of
Landlord which in accordance with the terms of this Lease would have been borne
by Tenant) in the meantime from and by any reletting of the Demised Premises,
and Tenant shall remain liable for all sums otherwise payable by Tenant under
this Lease, including but not limited to the expenses of Landlord aforesaid, as
well as for any deficiency aforesaid, and Landlord shall have the right from
time to time to begin and maintain successive actions or other legal proceedings
against Tenant for the recovery of such deficiency, expenses or damages or for a
sum equal to any Monthly Basic Rent payment and Additional Rent.  As an
alternative remedy, Landlord shall be entitled to damages against Tenant for
breach of this Lease, at any time (whether or not Landlord shall have become
entitled to or shall have received any damages as hereinabove provided) in an
amount equal to the excess, if any, of the Term Basic Rent and Additional Rent
which would be payable under this Lease at the date of the expiration of the
Term, less the amount of Term Basic Rent and Additional Rent received by
Landlord upon any reletting, both discounted to present worth at the rate of
four (4%) percent per annum.  The obligation and liability of Tenant to pay the
Term Basic Rent and the Additional Rent shall survive the commencement,
prosecution and termination of any action to secure possession of the Demised
Premises.  Nothing herein contained shall be deemed to require Landlord to wait
to begin such action or other legal proceedings until the date when this Lease
would have expired had there not been an Event of Default.
 
 
24

--------------------------------------------------------------------------------

 


           Section 14.04.  In the event of an Event of Default which results in
Landlord recovering possession of the Demised Premises, then neither Tenant nor
any other person shall have or claim any right of redemption in or to the
Demised Premises or any part thereto or estate therein, under any law now or
hereafter existing and Tenant for itself and its successors or assigns hereby
releases and surrenders any such right of redemption.


           Section 14.05. Landlord and Tenant hereby expressly agree that
Landlord’s obligations to mitigate or attempt to offset or reduce any damages
are expressly limited to that required of Landlord under the laws of the State
of New Jersey then in effect.


ARTICLE XV


Assignment and Subletting


           Section 15.01.  (A)  Tenant may not mortgage, pledge, hypothecate or
otherwise deal with this Lease or the Demised Premises in any manner without
Landlord’s consent,. Tenant may assign this Lease or sublet the Demised Premises
with Landlord’s consent, which shall not be unreasonably withheld, delayed or
conditioned and, if required, with the consent of any mortgagee, trust deed
holder or ground lessor, on the basis of the following terms and conditions:


                                (1)           A copy of the assignment or
sublease shall be furnished to Landlord.


                                (2)           The assignee shall assume by
written instrument all of the obligations of this Lease, and a copy of such
assumption agreement shall be furnished to Landlord within ten (10) days of its
execution.


                                (3)           Tenant and each assignee shall be
and remain liable for the observance of all of the covenants and provisions of
this Lease, including but not limited to the payment of the Term Basic Rent and
Additional Rent reserved herein, as and when required to be paid, through the
entire Term of this Lease, as the same may be renewed, extended or otherwise
modified.


                                (4)           The proposed assignee (i) has a
net worth computed in accordance with generally accepted accounting principles
at least equal to the greater of (a) the net worth of Tenant immediately prior
to such assignment or (b) the net worth of Tenant herein named on the date of
this Lease, and (ii) proof satisfactory to Landlord of such net worth shall have
been delivered to Landlord at least ten (10) days prior to the effective date of
any such transaction.


                                (5)           Tenant and any assignee shall
promptly pay to Landlord 50% of any net consideration received for any
assignment or the rent (Basic and Additional), as and when received, in excess
of the Term Basic Rent required to be paid by Tenant for the period affected by
said sublease or assignment for the area sublet, computed on the basis of an
average square foot rent for the entire Building. In the event of a “turnkey
lease,” Landlord and Tenant shall obtain an appraisal from a licensed real
estate appraiser familiar with similar properties in Northern New Jersey
proximate to the Demised Premises, and any rental received in excess of the
market rent for a comparable property shall be subject to Landlord receiving
fifty (50%) percent of said consideration, net of any reasonable costs incurred
by Tenant in connection with said sublease.
 
 
25

--------------------------------------------------------------------------------

 


           Landlord shall not be deemed to be unreasonable in withholding its
consent to any proposed sublet or assignment if the intended use by the proposed
assignee or the proposed subtenant, though permitted under this Lease, will be
(i) more hazardous, or (ii) impose greater wear and tear on the Demised
Premises, or (iii) result in greater employee or visitor traffic to the Demised
Premises from that which existed immediately prior to the proposed assignment or
sublease; or (iv) the proposed use of the prospective subtenant or assignee is
not a permitted use.


           (B)  Notwithstanding anything herein contained, Tenant may assign or
sublet the whole or any part of the Demised Premises to an affiliated
corporation, or to any corporation with which it shall be merged or which shall
acquire the assets of Tenant, upon prior written notice to Landlord given at
least ten (10) days prior to the commencement date of such assignment or
sublease, but without the need for Landlord’s prior written consent.  As used
herein, “affiliated corporation” with respect to Tenant shall mean any
corporation related to Tenant as a parent, subsidiary or brother-sister
corporation so that such corporation and Tenant and other corporations
constitute a controlled group as determined under Section 1563 of the Internal
Revenue Code of 1986, as amended and as elaborated by the Treasury Regulations
promulgated thereunder.


                           (C)           In any event, the acceptance by
Landlord of any rent (Basic and Additional) from the assignee, or of any of the
subtenants, or the failure of Landlord to insist upon a strict performance of
any of the terms, conditions and covenants herein shall not release Tenant
herein, nor any assignee assuming this Lease, from any and all of the
obligations herein during and for the entire Term of this Lease.


           (D)  Notwithstanding anything herein contained, prior to any sublet
of the whole or any portion of the Demised Premises or an assignment of the
within Lease to any other party, other than sublets or assignments permitted by
Subsection 15.01(B) hereof, Tenant shall first offer, in writing, to surrender
the Demised Premises to Landlord, and prior to such effective date, Landlord
shall either accept or refuse to accept such surrender, failing which the offer
shall automatically be deemed refused.


                          (E)           For each sublet or assignment
contemplated hereunder, Tenant agrees to pay to Landlord all commercially
reasonable costs and expenses incurred by Landlord in connection with each such
sublet or assignment.


           (F)           Tenant shall have no claim, and hereby waives the right
to any claim, against Landlord for money damages by reason of any refusal,
withholding or delaying by Landlord of any consent, and in such event, Tenant’s
only remedies therefor shall be an action for specific performance, injunction
or declaratory judgment to enforce any such requirement.
 
 
26

--------------------------------------------------------------------------------

 


                           (G)           In the event that any or all of
Tenant’s interest in the Demised Premises and/or this Lease is transferred by
operation of law to any trustee, receiver, or other representative or agent of
Tenant, or to Tenant as a debtor in possession, and subsequently any or all of
Tenant’s interest in the Demised Premises and/or this Lease is offered or to be
offered by Tenant or any trustee, receiver, or other representative or agent of
Tenant as to its estate or property (such person, firm or entity being herein
referred to as the “Grantor”), for assignment, conveyance, lease, or other
disposition to a person, firm or entity other than Landlord (each such
transaction being herein referred to as a “Disposition”), it is agreed that
Landlord has and shall have a right of first refusal to purchase, take, or
otherwise acquire, the same upon the same terms and conditions as the Grantor
thereof shall accept upon such Disposition to such other person, firm, or
entity; and as to each such Disposition the Grantor shall give written notice to
Landlord in reasonable detail of all of the terms and conditions of such
Disposition within twenty (20) days next following its determination to accept
the same but prior to accepting the same, and Grantor shall not make the
Disposition until and unless Landlord has failed or refused to accept such right
of first refusal as to the Disposition, as set forth herein.


           Landlord shall have sixty (60) days next following its receipt of the
written notice as to such Disposition in which to exercise the option to acquire
Tenant’s interest by such Disposition, and the exercise of the option by
Landlord shall be effected by notice to that effect sent to the Grantor; but
nothing herein shall require Landlord to accept a particular Disposition or any
Disposition, nor does the rejection of any one such offer of first refusal
constitute a waiver or release of the obligation of the Grantor to submit other
offers hereunder to Landlord. In the event Landlord accepts such offer of first
refusal, the transaction shall be consummated pursuant to the terms and
conditions of the Disposition described in the notice to Landlord. In the event
Landlord rejects such offer of first refusal, Grantor may consummate the
Disposition with such other person, firm, or entity; but any decrease in price
of more than two (2%) percent of the price sought from Landlord or any change in
the terms of payment for such Disposition shall constitute a new transaction
requiring a further option of first refusal to be given to Landlord hereunder.


           (H)           Without limiting any of the provisions of Article XIV,
if pursuant to the Federal Bankruptcy Code (or any similar Law hereafter enacted
having the same general purpose), Tenant is permitted to assign this Lease,
notwithstanding the restrictions contained in this Lease, adequate assurance of
future performance by an assignee expressly permitted under such Code shall be
deemed to mean the deposit of cash security in an amount equal to the sum of one
(1) year’s Annual Basic Rent and Additional Rent for the next succeeding twelve
(12) months (which Additional Rent shall be reasonably estimated by Landlord),
which deposit shall be held by Landlord for the balance of the Term, without
interest, as security for the full performance of all of Tenant’s obligations
under this Lease, to be held and applied in the manner specified for security in
Section 22.02.


                           (I)           Except as specifically set forth above,
no portion of the Demised Premises or of Tenant’s interest in this Lease may be
acquired by any other person or entity, whether by assignment, mortgage,
sublease, transfer, operation of law or act of Tenant, nor shall Tenant pledge
its interest in this Lease or in any security deposit required hereunder.
 
 
27

--------------------------------------------------------------------------------

 


           (J)           Tenant acknowledges and agrees that any option
contained in this Lease shall be personal to Tenant named herein and may not be
assigned to any assignee or made available to any subtenant and any attempt by
Tenant to do so shall be void ab initio and shall constitute a default
hereunder.


                           (K)           If Tenant is a corporation other than a
corporation whose stock is listed and traded on a nationally recognized stock
exchange, the provisions of this Subsection 15.01(K) shall apply to a transfer
(however accomplished, whether in a single transaction or in a series of related
or unrelated transactions) of stock [or any other mechanism such as, by way of
example, the issuance of additional stock, a stock voting agreement or change in
class(es) of stock] which results in a change of control of Tenant as if such
transfer of stock (or other mechanism) which results in a change of control of
Tenant were an assignment of this Lease, and if Tenant is a partnership or joint
venture, said provisions shall apply with respect to a transfer (by one or more
transfers) of an interest in the distributions of profits and losses of such
partnership or joint venture (or other mechanism, such as, by way of example,
the creation of additional general partnership or limited partnership interests)
which results in a change of control of such a partnership or joint venture as
if such transfer of an interest in the distributions of profits and losses of
such partnership or joint venture which results in a change of control of such
partnership or joint venture were an assignment of this Lease; but said
provisions shall not apply to transactions with a corporation into or with which
Tenant is merged or consolidated or to which all or substantially all of
Tenant’s assets are transferred or to any corporation which controls or is
controlled by Tenant or is under common control with Tenant, provided that in
the event of such merger, consolidation or transfer of all or substantially all
of Tenant’s assets, (i) the successor to Tenant has a net worth computed in
accordance with generally accepted accounting principles at least equal to the
greater of (a) the net worth of Tenant immediately prior to such merger,
consolidation or transfer or (b) the net worth of Tenant herein named on the
date of this Lease, and (ii) proof satisfactory to Landlord of such net worth
shall have been delivered to Landlord at least ten (10) days prior to the
effective date of any such transaction.


ARTICLE XVI


Notices


           Section 16.01.  Any notice by either party to the other shall be in
writing and shall be deemed to have been duly given only if (a) delivered
personally or (b) sent by registered mail or certified mail, return receipt
requested, in a postpaid envelope or (c) sent by recognized overnight courier
service such as Federal Express, addressed at the address set forth below, or at
such other address as it shall designate by notice, as follows:
 

If to Landlord: SPI 190 JONY, LLC     c/o SPI Holdings, LLC     Rosewood Court  
  2101 Cedar Springs Road     Suite 1525     Dallas, Texas 75201  


                                                                                                                                                                                                                                                                                                                                        
 
28

--------------------------------------------------------------------------------

 
 

with copy to:    Greenbaum, Rowe, Smith & Davis LLP     99 Wood Avenue South    
Iselin, New Jersey 08830      Attn:  Martin E. Dollinger, Esq.         with copy
to:   SPI Holdings, LLC     88 Kearney St., Suite     San Francisco, California
    Attn: Dennis Wong         If to Tenant:  Merisel Americas, Inc.     Attn:
Donald R. Uzzi and Victor Cisario     127 West 30th Street, 5th Floor     New
York, NY 10001         with copy to:   Rosner & Napierala LLP     26 Broadway,
22nd Floor     New York, NY  10004-1808     Attn: Natalie A. Napierala  

                           
           Any notice so sent shall be deemed given upon its receipt or
rejection as evidenced by a bill of lading or return receipt or upon delivery if
personally served.


ARTICLE XVII


Holding Over


           Section 17.01.  If Tenant shall remain in the Demised Premises after
the expiration of the Term without having executed and delivered a new lease
with Landlord or if Tenant shall fail to surrender the Demised Premises at the
expiration or sooner termination of the Term in the condition required by this
Lease, such holding over shall not constitute a renewal or extension of this
Lease.  In either such event, Landlord may, at its option, elect to treat Tenant
as one who has not removed at the end of its Term, and thereupon be entitled to
all the remedies against Tenant provided by law in that situation, or Landlord
may elect, at its option, to construe such holding over as a tenancy from month
to month, subject to all the terms and conditions of this Lease, except as to
duration thereof, and in that event Tenant shall pay monthly rent in advance at
the sum as provided for pursuant to N.J.S.A. 2A:42-6 and shall also pay all
damages sustained by Landlord from any loss or liability resulting from such
holding over and delay in surrender.  Any such tenancy shall continue until
terminated by Landlord by notice to Tenant given at least thirty (30) days prior
to the intended date of termination, or until Tenant shall have given to
Landlord, at least sixty (60) days prior to the intended date of termination, a
written notice of intent to terminate such tenancy, which termination date must
be as of the end of a calendar month.  The time limitations described in this
Section 17.01 shall not be subject to extension for Force Majeure.
 
 
29

--------------------------------------------------------------------------------

 
 
 
30

--------------------------------------------------------------------------------

 
 
ARTICLE XVIII


Liens


           Section 18.01.  Tenant shall not do any act, or make any contract,
which may create or be the foundation for any lien or other encumbrance upon any
interest of Landlord or any ground or underlying lessor in any portion of the
Demised Premises.  If, because of any act or omission (or alleged act or
omission) of Tenant, any construction lien claim or other lien (collectively
“Lien”), charge, or order for the payment of money or other encumbrance shall be
filed against Landlord and/or any ground or underlying lessor and/or any portion
of the Demised Premises (whether or not such Lien, charge, order, or encumbrance
is valid or enforceable as such), Tenant shall, at its own cost and expense,
cause same to be discharged of record or bonded within fifteen (15) days after
the filing thereof; and Tenant shall indemnify and save harmless Landlord and
all ground and underlying lessor(s) against and from all costs, liabilities,
suits, penalties, claims, and demands, including reasonable counsel fees,
resulting therefrom.  If Tenant fails to comply with the foregoing provisions,
Landlord shall have the option of discharging or bonding any such Lien, charge,
order, or encumbrance, and Tenant agrees to reimburse Landlord for all costs,
expenses and other sums of money in connection therewith (as Additional Rent)
with interest at the maximum rate permitted by law promptly upon demand.  All
materialmen, contractors, artisans, mechanics, laborers, and any other persons
now or hereafter contracting with Tenant or any contractor or subcontractor of
Tenant for the furnishing of any labor services, materials, supplies, or
equipment with respect to any portion of the Demised Premises, at any time from
the date hereof until the end of the Lease Term, are hereby charged with notice
that they look exclusively to Tenant to obtain payment for same.


ARTICLE XIX


Condition of Demised Premises, Loss, Etc.


           Section 19.01.  After the commencement of Tenant’s occupancy,
Landlord shall not be responsible for the loss of, or damage to, Tenant’s
property or that under its care, custody or control, or injury to Tenant
occurring in or about the Demised Premises, or for any business interruption
loss, for any reason whatsoever, to include but not be limited to:  any existing
or future condition, defect, matter or thing in the Demised Premises; the acts,
omissions or negligence of other persons or tenants in and about the Demised
Premises; theft or burglary from the Demised Premises; the negligence of
Landlord, its agents, servants or invitees; and defects, errors or omissions in
the construction or design of any of the improvements to or on the Demised
Premises including the structural and nonstructural portions thereof. Tenant
covenants and agrees to make no claim for any such loss, damage or injury at any
time.
 
 
31

--------------------------------------------------------------------------------

 


ARTICLE XX


Inspection, For Sale and For Rent Signs


           Section 20.01.  Landlord, or its agents, shall have the right to
enter the Demised Premises upon reasonable notice and at reasonable business
hours to examine the same, or to exhibit the Demised Premises to prospective
purchasers.  For twelve (12) months prior to the expiration of the Term,
Landlord, or its agents, may exhibit the Demised Premises to prospective
tenants.  No signs advertising the Demised Premises for letting shall be posted
either by Landlord or Tenant. In the case of any such entry, Landlord shall
abide by any security protocols reasonably imposed by Tenant.


ARTICLE XXI


Tenant’s Signs


           Section 21.01.  Tenant shall be allowed to erect and maintain, at its
sole cost and expense, one sign on the Building, provided, however: (1) that
Tenant comply with all applicable governmental ordinances and regulations and
receives all necessary governmental approvals required for the erection and
maintenance of the sign; (2) that the manner, size, design, color and location
of the sign is approved in advance by Landlord, in writing, which approval
(subject to compliance with the conditions herein) shall be unreasonably
withheld or denied; and (3) no later than the last day of the Term, Tenant
shall, at Tenant’s expense, remove the sign and repair all injury done by or in
connection with the installation or removal of the sign.  In no event shall
Tenant be permitted to affix or place any advertisement or notice of any kind
upon any part of the Demised Premises.


ARTICLE XXII


Advance Rent and Security


           Section 22.01.  Simultaneously herewith, Tenant has deposited with
Landlord the sum of Fifty Four Thousand Three Hundred Twenty-Four and 74\100
($54,323.74) Dollars as advance Monthly Basic Rent for the first full calendar
month of Tenant’s rental obligation due and payable hereunder.
 
 
32

--------------------------------------------------------------------------------

 
           
Section 22.02.  Within ten (10) days of the date hereof, Tenant shall deposit
with Landlord the sum of Three Hundred Seventy Five Thousand and 00\100
($375,000.00) Dollars, and on or prior to January 31, 2012, Tenant shall deposit
with Landlord an additional One Hundred Twenty Five Thousand and 00/100
($125,000.00) Dollars (together, the “Security Deposit”) which may be in the
form of an unconditional, irrevocable, transferable, evergreen, commercial
letter of credit for the initial Three Hundred Seventy Five Thousand and 00\100
($375,000.00) Dollars, as amended to increase the amount to Five Hundred
Thousand and 00/100 ($500,000.00) Dollars on January 31, 2012, issued by a
United States Bank with at least a AA- rating as published by Standard and
Poor’s Corporation or at last a Aa3 rating as published by Moody’s and otherwise
reasonably acceptable to Landlord and Wells Fargo Bank, National Association, as
Trustee for the Holders of Morgan Stanley Capital I Inc., Commercial Mortgage
Pass-Through Certificates, Series 2007-IQ15, its successors and/or assigns (the
“Beneficiary”) in its sole discretion and which is in a form substantially as
set forth in Exhibit E attached hereto. Tenant shall obtain Beneficiary’s
approval of the issuing bank and the form and substance of the letter of credit
prior to issuance of the letter of credit. To the extent that at any time during
the Term of this Lease the bank shall be downgraded and in the course of such
downgrade lose the aforesaid rating, then Beneficiary shall have the right to
request that Tenant supply a new letter of credit from an alternate bank with
the aforesaid rating and reasonably acceptable to Beneficiary. Any such letter
of credit shall have an initial expiration of no less than one (1) year from the
date of issuance and provide for the automatic extension of its expiration for
additional periods of one (1) year on an on-going basis throughout the Term,
unless Landlord and Beneficiary are given written notice to the contrary by the
issuing bank at least sixty (60) days prior to any expiration date. Thirty (30)
days prior to the expiration of any letter of credit, the letter of credit shall
be replaced with a similar letter of credit.  In the event of a default by
Tenant beyond any applicable notice or cure period, or a failure to replace any
letter of credit as required herein within five (5) business days of Tenant’s
receipt of notice of same from Landlord or Beneficiary, or upon Landlord’s or
Beneficiary’s receipt of notice from the issuing bank that the letter of credit
will not be extended, Landlord or Beneficiary shall be authorized to draw upon
the letter of credit and retain the cash proceeds or so much thereof as shall
remain for the balance of the Term after curing any default as provided herein,
after which Tenant shall lose its entitlement to post the Security Deposit
required hereby by means of a letter of credit. The Security Deposit shall be
held by Beneficiary as security for the faithful performance by Tenant of all
the terms of this Lease by Tenant to be observed and performed. The Security
Deposit shall not and may not be mortgaged, assigned, transferred, or encumbered
by Tenant, and any such act on the part of Tenant shall be without force and
effect and shall not be binding upon Beneficiary. If any of the Basic Rent or
Additional Rent herein reserved or any other sum payable by Tenant to Landlord
shall be overdue and unpaid beyond any applicable note or cure periods, or if
Beneficiary or Landlord makes payment on behalf of Tenant, or if Tenant shall
fail to perform any of the terms, covenants, and conditions of this Lease beyond
any applicable note or cure periods, then Landlord may, at its option and
without prejudice to any other remedy which Landlord may have on account thereof
request Beneficiary, appropriate and apply the entire Security Deposit or so
much thereof as may be necessary to compensate Landlord toward the payment of
Fixed or Additional Rent and any loss or damage sustained by Landlord due to
such breach on the part of Tenant, plus expenses; and Tenant shall forthwith
upon demand restore the Security Deposit to the original sum deposited.  The
issuance of a warrant and/or the re-entering of the Demised Premises by Landlord
for any Event of Default on the part of Tenant or for any other reason prior to
the expiration of the Term shall not be deemed such a termination of this Lease
as to entitle Tenant to the recovery of the Security Deposit. If Tenant complies
with all of the terms, covenants, and conditions of this Lease and pays all of
the Fixed and Additional Rent and all other sums payable by Tenant to Landlord
hereunder, and has otherwise complied with all of the terms, covenants and
conditions of this Lease, the Security Deposit shall be promptly returned to
Tenant within thirty (30) days of the expiration of the Term, and Tenant’s
satisfaction of all its obligations accruing prior thereto, including, but not
limited to, the fix-up or any restoration required in this Lease or among the
parties hereto. In the event of bankruptcy or other creditor-debtor proceedings
against Tenant, the Security Deposit and all other securities shall be deemed to
be applied first to the payment of Fixed and Additional Rent and other charges
due Landlord for all periods prior to the filing of such proceedings. In the
event of sale by Landlord of the Building, Landlord may have the letter of
credit assigned, at Tenant’s sole cost and expense, or may deliver the then
balance of the Security Deposit to the transferee of Landlord’s interest in the
Demised Premises and Landlord shall thereupon be discharged from any further
liability with respect to the Security Deposit and this provision shall also
apply to any subsequent transferees.  No holder of a superior mortgage to which
this Lease is subordinate shall be responsible in connection with the Security
Deposit, by way of credit or payment of any Fixed or Additional Rent, or
otherwise, unless such mortgagee actually shall have received the entire
Security Deposit.
 
 
33

--------------------------------------------------------------------------------

 
 
           Section 22.03.  In the event of the insolvency of Tenant or in the
event of the entry of a judgment in bankruptcy in any court against Tenant which
is not discharged within thirty (30) days after entry, or in the event a
petition is filed by or against Tenant under any chapter of the bankruptcy laws
of the State of New Jersey or the United States of America, then and in such
event Landlord may require Tenant to deposit additional security in an amount
equal to the sum of one (1) year’s Annual Basic Rent and Additional Rent for the
next succeeding twelve (12) months (which Additional Rent shall be reasonably
estimated by Landlord) to adequately assure Tenant’s performance of all of its
obligations under this Lease, including all payments subsequently
accruing.  Failure of Tenant to deposit the security required by this Section
within ten (10) days after Landlord’s written demand shall constitute a material
breach of this Lease by Tenant.


           Section 22.04. As a condition to Landlord’s consent to Tenant’s
additions, alterations or improvements, except for those described in this lease
and the construction letter and Exhibits hereto, Landlord may require Tenant to
post additional security (to be held pursuant to this Section 22) in such amount
as Landlord reasonably deems will be necessary in order to remove such
additions, alterations or improvements at the end of the Term which in the
aggregate could reasonably be expected to cost in excess of One Hundred Thousand
and 00/100 ($100,000) Dollars, and restore the Premises to the condition prior
to the performance of such addition, alteration or improvement.


ARTICLE XXIII


Financial Statements


           Section 23.01.  Tenant agrees, within one hundred and twenty (120)
days after the end of Tenant’s accounting year, to furnish to Landlord and
mortgagee, a certified balance sheet and profit and loss statement for the last
accounting year, which may be a consolidated document. .


ARTICLE XXIV


Broker


           Section 24.01.  Tenant represents that it dealt with no other broker
other than NEWMARK KNIGHT FRANK and CASSIDY TURLEY (“Broker”) in connection with
this transaction.  Each party shall indemnify and hold the other party harmless
from the claims of any other brokers which are as the result of conduct of
either party inconsistent with this representation. Landlord agrees to pay
Broker a commission for this Lease pursuant to separate agreement.
 
 
34

--------------------------------------------------------------------------------

 


ARTICLE XXV


Commencement Date Agreement


           Section 25.01.  Neither Landlord nor Tenant shall record this Lease
or a Memorandum of this Lease.  However, promptly after the commencement of the
Term the parties shall execute and deliver, in duplicate original counterparts,
a Commencement Date Agreement in the form attached hereto and made a part hereof
as Exhibit D stating the Commencement Date and Expiration Date of the Term of
this Lease.


ARTICLE XXVI


Waiver of Trial by Jury/Arbitration


           Section 26.01.  Landlord and Tenant waive trial by jury in any
action, proceeding or counterclaim brought by either Landlord or Tenant against
the other in any matters whatsoever arising out of or in any way connected with
this Lease, Tenant’s use or occupancy of the Demised Premises, and/or any claim
of injury or damage.  Except for summary proceedings for possession or for the
enforcement of an arbitration award, the parties agree that all disputes or
other matters in question arising out of, or relating to, this Lease or the
breach thereof shall be decided by arbitration in accordance with the rules of
the American Arbitration Association then obtaining and shall be conducted in
Bergen County.  This agreement to arbitrate shall be specifically enforceable
under the prevailing arbitration law.  Notice of the demand for arbitration
shall be filed in writing with the other party to this agreement and with the
American Arbitration Association.  The demand shall be made within a reasonable
time after the claim, dispute, or other matter in question has arisen.  In no
event shall the demand for arbitration be made after institution of legal or
equitable proceedings based on such claim, dispute, or other matter in question
would be barred by the applicable statute of limitations.  The award rendered by
the arbitrators shall be final, and judgment may be entered on it in any court
having jurisdiction thereof.


ARTICLE XXVII


Retained Rights


           Section 27.01.  Subject to Tenant’s entitlement to position its HVAC
equipment pursuant to the plans approved by Landlord, and the venting
requirements of its printing and manufacturing equipment and boilers, in each
case to be submitted to Landlord and approved prior to its entry into the Lease,
Landlord hereby reserves to itself, its successors and assigns the full use of
the roof and the right to construct, maintain and use ingress and egress
easements, railroad easements, utility easements, drainage easements, across,
over and under the Demised Premises, to or from other lands now owned or in the
future acquired by Landlord, provided, however, that the same be at the cost of
Landlord and does not unreasonably interfere with the use of the Demised
Premises by Tenant.
 
 
35

--------------------------------------------------------------------------------

 




ARTICLE XXVIII


Miscellaneous


           Section 28.01. Partial Invalidity.  If any term or provision of this
Lease or the application thereof to any party or circumstances shall to any
extent be invalid or unenforceable, the remainder of this Lease or the
application of such term or provision to parties or circumstances other than
those to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and enforced
to the fullest extent permitted by law.


           Section 28.02. Waivers.  One or more waivers by either party of the
obligation of the other to perform any covenant or condition shall not be
construed as a waiver of a subsequent breach of the same or any other covenant
or condition.


           The receipt of Basic Rent or Additional Rent by Landlord, with
knowledge of any breach of this Lease by Tenant or of any default on the part of
Tenant in the observance or performance of any of the conditions or covenants of
this Lease, shall not be deemed to be a waiver of any provision of this
Lease.  Neither acceptance of the keys nor any other act or thing done by
Landlord or any agent or employee during the Term herein demised shall be deemed
to be an acceptance of a surrender of said Demised Premises, excepting only an
agreement in writing signed by Landlord accepting or agreeing to accept such a
surrender.


           Section 28.03. Number, Gender.  Wherever herein the singular number
is used, the same shall include the plural, and the masculine gender shall
include the feminine and neuter genders.


           Section 28.04. Successors, Assigns.  The terms, covenants and
conditions herein contained shall be binding upon and inure to the benefit of
the respective parties and their successors and assigns.


           Section 28.05. Headings.  The Article and marginal headings herein
are intended for convenience in finding the subject matters, are not to be taken
as part of this Lease and are not to be used in determining the intent of the
parties to this Lease.


           Section 28.06. Entire Agreement.  This instrument contains the entire
and only agreement between the parties and no oral statements or representations
or prior written matter not contained in this instrument shall have any force or
effect.  This Lease shall not be modified in any way or terminated except by a
writing executed by both parties.


           Section 28.07. Landlord.  The term “Landlord” as used in this Lease
means only the holder, for the time being, of Landlord’s interest under this
Lease so that in the event of any transfer of title to the Demised Premises
Landlord shall be and hereby is entirely freed and relieved of all obligations
of Landlord hereunder accruing after such transfer, and it shall be deemed
without further agreement between the parties that such grantee, transferee or
assignee has assumed and agreed to observe and perform all obligations of
Landlord hereunder arising during the period it is the holder of Landlord’s
interest hereunder.
 
 
36

--------------------------------------------------------------------------------

 


           Section 28.08. Words of Duty.  Whenever in this Lease any words of
obligation or duty are used, such words or expressions shall have the same force
and effect as though made in the form of covenants.


           Section 28.09. Cumulative Remedies.  The specified remedies to which
Landlord or Tenant may resort under the terms of this Lease are cumulative and
are not intended to be exclusive of any other remedies or means of redress to
which Landlord or Tenant may lawfully be entitled in case of any breach or
threatened breach of any provision of this Lease.


           Section 28.10. Late Charge.  Tenant recognizes that late payment of
any Basic Rent or other sum due hereunder will result in administrative expense
to Landlord, the extent of which additional expense is extremely difficult and
economically impractical to ascertain.  Tenant therefore agrees that if Monthly
Basic Rent or any other sum remains due and unpaid after said amount is due,
such amount shall be increased by a late charge in an amount equal to eight (8%)
percent of the unpaid Monthly Basic Rent or other payment.  The amount of the
late charge to be paid by Tenant shall be reassessed and added to Tenant’s
obligation for each successive monthly period until paid.  The provisions of
this Section 28.10 in no way relieve Tenant of the obligation to pay Monthly
Basic Rent or other payments on or before the date on which they are due, nor do
the terms of this Section 28.10 in any way affect Landlord’s remedies pursuant
to this Lease in the event said Monthly Basic Rent or other payment is unpaid
after the date due.


Notwithstanding the foregoing, Tenant shall not be charged a Late Charge the
first two (2) times Tenant is late during each twelve (12) month period during
the Term commencing on the  Commencement Date until Tenant, as to such time(s)
in each twelve (12) month period, is given five (5) days’ notice and an
opportunity to cure said nonpayment within said notice period and fails to cure
said nonpayment within said time.


           Section 28.11.  No Personal Liability.  Notwithstanding anything to
the contrary provided in this Lease, it is specifically understood and agreed,
such agreement being a primary consideration for the execution of this Lease by
Landlord, that there shall be absolutely no personal liability on the part of
Landlord, its successors, assigns or any mortgagee in possession (for the
purposes of this Section, collectively referred to as “Landlord”), with respect
to any of the terms, covenants and conditions of this Lease, and that Tenant
shall look solely to the equity of Landlord in the Building, to include any
available income stream net of expenses, for the satisfaction of each and every
remedy of Tenant in the event of any breach by Landlord of any of the terms,
covenants and conditions of this Lease to be performed by Landlord, such
exculpation of liability to be absolute and without any exceptions whatsoever. A
deficit capital account of any portion in Landlord shall not be deemed an asset
or property of Landlord.  The foregoing limitation of liability shall be noted
in any judgment secured against Landlord and in the judgment index.


           Section 28.12. Force Majeure.  Any time limits required to be met by
either party hereunder, whether specifically made subject to Force Majeure or
not, except those related to the payment of Basic Rent, percentage rent, if any,
or Additional Rent, shall, unless specifically stated to the contrary elsewhere
in this Lease, be automatically extended by the number of days by which any
performance called for is delayed due to Force Majeure.  Force Majeure shall
mean and include those situations beyond either party’s control, including by
way of example and not by way of limitation, acts of God; accidents; repairs;
strikes; shortages of labor, supplies or materials; inclement weather; or, where
applicable, the passage of time while waiting for an adjustment of insurance
proceeds.
 
 
37

--------------------------------------------------------------------------------

 


           Section 28.13. Commencement. (a) Tenant shall be permitted to enter
upon the Demised Premises upon execution of this Lease by the parties and prior
to the commencement of the Term of this Lease (the “Pre-Occupancy Period”) for
the purpose of moving property into the Demised Premises and for the purpose of
installing Tenant’s installations therein, all without any obligation to pay
Basic Rent therefor, but Tenant shall otherwise comply with all of the other
terms and provisions of this Lease during such Pre-Occupancy Period. However,
Tenant shall  pay for all utilities consumed within the Demised Premises during
such Pre-Occupancy Period. Any occupancy during the Pre-Occupancy Period shall
be at Tenant’s sole risk.


(b)           Notwithstanding anything contained herein to the contrary, if
Landlord, for any reason whatsoever, including Landlord’s negligence, but not
including willful misconduct, cannot deliver possession of the Demised Premises
(in whole or in part) to Tenant at the commencement of the agreed Term as set
forth in Article II, this Lease shall not be void or voidable, nor shall
Landlord be liable to Tenant for any loss or damage resulting therefrom, but in
that event, the Lease Term shall be for the full Term as specified above to
commence from and after the date Landlord shall have delivered possession of the
Demised Premises (in whole or in part) to Tenant (herein the “Commencement
Date”) and to terminate 11:59 p.m. of the day immediately preceding the 126th
monthly anniversary of the Commencement Date (plus the number of days, if any,
from the Commencement Date to the first day of the next calendar month in the
Term), and if requested by Landlord, Landlord and Tenant shall, by a writing
signed by the parties, ratify and confirm said commencement and termination
dates. However, if possession of the Demised Premises has not been delivered
within thirty (30) days after the date of this Lease, Tenant may, on sixty (60)
days’ prior written notice given on or after the expiration of said thirty (30)
day period, cancel this Lease, unless Landlord shall deliver possession prior to
the expiration of said sixty (60) day period.


           Section 28.14. Corporate Authority.  If Tenant is a corporation,
Tenant represents and warrants that this Lease and the undersigned’s execution
of this Lease has been duly authorized and approved by the corporation’s Board
of Directors. The undersigned officers and representatives of the corporation
executing this Lease on behalf of the corporation represent and warrant that
they are officers of the corporation with authority to execute this Lease on
behalf of the corporation, and within fifteen (15) days of execution hereof,
Tenant will provide Landlord with a corporate resolution confirming the
aforesaid.


           Section 28.15. Additional Rent.  Additional Rent shall mean all sums
in addition to Term Basic Rent payable by Tenant to Landlord pursuant to the
provisions of this Lease for the collection of which Landlord shall have all the
remedies as are permitted for the collection of Basic Rent.
 
 
38

--------------------------------------------------------------------------------

 


           Section 28.16. Compliance with Rules and Regulations.  Tenant shall
observe and comply with the rules and regulations herein set forth on Exhibit C
attached hereto and with such further reasonable rules and regulations as
Landlord may prescribe, on written notice to Tenant, for the safety, care and
cleanliness of the Building and the comfort, quiet and convenience of other
occupants of the Building.


           Section 28.17.  Tenant’s Proportionate Share is 75.7%, which is
agreed to be the quotient obtained by dividing the rentable square footage of
the Demised Premises by the rentable square footage of the Building, as both may
be adjusted from time to time. In the event Landlord constructs additions to the
Building, then an adjustment to the rentable square footage of the Building
shall be made, all as of the effective date of any increases or real property
taxes incurred as a result of such addition.


Section 28.18.  Common Areas shall mean any area(s) in the Building provided for
the common use or benefit of tenants generally and/or for the public located in
the Building including without limitation exterior walls and doors, the
foundation, structural steel framing including roof framing, the roof (excluding
any mechanical equipment), exterior windows, exterior glass and plate glass and
those portions of the Real Property which are provided and maintained for the
common use and benefit of Landlord and tenants of the Building generally and
employees and invitees and licensees of Landlord and such tenants including
without limitation all parking areas, driveways, walkways, landscaped areas,
drainage facilities, detention areas, and building signs.
 
Section 28.19.  Facsimile\Electronic Signatures.  In order to expedite the
transaction contemplated herein, telecopied signatures or scanned and
electronically transmitted signatures may be used in place of original
signatures on this Lease.  All parties hereto intend to be bound by the
signatures on the telecopied document or electronic transmission, are aware that
other parties will rely on such signatures, and hereby waive any and all
defenses to the enforcement of the terms of this Lease based on the form of
signature.
 
                Section 28.20.   Counterparts.  This Lease may be executed in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.


Section 28.21.  Building Days.  “Building Days” shall mean Monday through
Friday, excluding Building Holidays.


Section 28.22.  Building Holidays. “Building Holidays” shall mean New Year’s
Day, President’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving
Day, the day after Thanksgiving Day and Christmas Day, and any other Federal or
State legal holiday.


Section 28.23.   Building Hours. “Building Hours” shall mean 8:00 a.m. to 6:00
p.m. on Building Days.
 
 
39

--------------------------------------------------------------------------------

 
 
ARTICLE XXIX


Parking, Off-Street Parking and Storage


           Section 29.01.  Tenant’s occupancy of the Demised Premises shall
include the use of one hundred twenty (120) assigned parking spaces located in
the area(s) set forth on Exhibit H attached hereto and made a part
hereof.  Landlord reserves the right to reassign all or any portion of such
assigned parking spaces to comparable facilities on the Real Property in
connection with any modification to the Building permitted pursuant to this
Lease, provided such modification or reassignment does not materially affect
Tenant’s loading docks, transport access and similar facilities.


           Section 29.02.  Neither Tenant nor its agents, servants or employees
shall park on the street or streets adjacent to the Demised Premises.


           Section 29.03.  Tenant covenants and agrees that it will store no
materials or matter of any kind on the outside of the Building.  Tenant
covenants and agrees that it will remove all materials or matter of any kind on
the Demised Premises which can be considered as “junk” or “waste” or which can
cause contamination to soil, stream or air and which can encourage rodent or
insect infestation.


ARTICLE XXX


Landscaping


           Section 30.01.  Landlord agrees, as part of Common Area Maintenance
costs, to maintain, or cause to be maintained during the Term, the lawn,
vegetation, trees and shrubberies located on the Real Property, in good
condition and, when required, replace the same.


ARTICLE XXXI


Renewal Option


           Section 31.01.  Tenant is hereby granted an option to renew this
Lease, which shall be personal to the original Tenant named herein or its
affiliated corporation as defined in Section 15.01(B) above and non-assignable,
upon the following terms and conditions:


           (A)           At the time of the exercise of the option to renew and
at the time of the said renewal, Tenant shall not be in monetary default in
accordance with the terms and provisions of this Lease, and the original Tenant
named herein or its parent or subsidiary shall be in actual physical possession
of the entire Demised Premises pursuant to this Lease.


           (B)           Notice of the exercise of the option shall be sent to
Landlord in writing at least nine (9) months before the expiration of the Term
of this Lease, TIME HEREBY BEING MADE OF THE ESSENCE.
 
 
40

--------------------------------------------------------------------------------

 


           (C)           The renewal term shall be for the term of five (5)
years, to commence at the expiration of the Term of this Lease, and all of the
terms and conditions of this Lease, other than the rent, shall apply during any
such renewal term.


           (D)  The Annual Basic Rent to be paid during the renewal term shall
be 95% of the then current fair rental value for the Demised Premises, all
relevant factors being considered, but in no event less than the Annual Basic
Rent payable during the last year of the initial Term of this Lease.  In
determining the fair rental value, Landlord shall notify Tenant of the fair
rental value as established by Landlord.  Should Tenant dispute Landlord’s
determination, then Tenant shall be free to, at Tenant’s sole cost and expense,
employ the services of an appraiser familiar with buildings similar to the
Building and located within the Carlstadt, New Jersey area comparable to the
Building, who shall be a member of The Appraisal Institute (“MAI”) and who shall
render an appraisal.  If Landlord and Tenant’s appraiser cannot agree on the
fair rental value, or in such case, on an independent appraiser acceptable to
both, either party may request the American Arbitration Association of Somerset,
New Jersey to appoint such independent appraiser who shall be a member of MAI
familiar with buildings in the area of the Building and in such event the
judgment of a majority of the two appraisers and Landlord shall be final and
binding upon the parties.  The parties shall share equally in the cost of any
such independent appraiser.  Pending resolution of the issue of fair rental
value, Tenant shall pay Landlord as of commencement of the renewal term, the
Basic Rent as established by Landlord, subject to retroactive adjustment upon
final determination of this issue.


ARTICLE XXXII


OFAC Certification


           Section 32.01. (A) Certification. Landlord and Tenant hereby certify
each to the other that:


                      (1)           They are not acting, directly or indirectly,
for or on behalf of any person, group, entity or nation named by any Executive
Order or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person” (as so defined therein or thereby) or
other banned or blocked person, entity, nation or transaction pursuant to any
law, order, rule or regulation that is enforced or administered by the Office of
Foreign Assets Control; and


                      (2)           They are not engaged in this transaction,
directly or indirectly on behalf of, or instigating or facilitating this
transaction, directly or indirectly on behalf of, any such person, group, entity
or nation.


(B)           Indemnification. Landlord and Tenant hereby agree to defend,
indemnify and hold the other harmless from and against any and all claims,
damages, fines, losses, risks, liabilities and expenses (including but not
limited to attorneys’ fees and costs) arising from or related to any breach by
them of the foregoing certification, this indemnity to survive the expiration or
sooner termination of this Lease.
 
 
41

--------------------------------------------------------------------------------

 


ARTICLE XXXIII


Twenty Four Hour Access


           Section 33.01  Tenant shall be entitled to 24-hour, seven (7) day a
week access to the Demised Premises, but this shall not be construed to require
Landlord to perform Common Area Maintenance or provide services to the Common
Areas beyond Building Hours, without reimbursing Landlord for the cost thereof,
and shall be subject to any governmental or municipal laws and regulations with
respect to said 24-hour, seven (7) day a week access.


ARTICLE XXXIV


Expansion Option


           Section 34.01.  Provided the named Tenant herein is not in default
pursuant to any of the terms and conditions of this Lease beyond any applicable
notice or cure period, Tenant shall have the option of leasing additional space
consisting of 24,911 rentable square feet of the Building (hereinafter referred
to as the “Expansion Space”), as shown on Exhibit F attached hereto and made a
part hereof, which Expansion Space is anticipated to become available on or
before August 1, 2012 (the “Expansion Space Effective Date”).  Tenant shall
notify Landlord in writing of its election to lease the Expansion Space on or
before April 1, 2012.  In the event the Expansion Space becomes available prior
to August 1, 2012, Landlord shall notify Tenant in writing of its availability,
and Tenant shall have ten (10) business days from receipt of Landlord’s notice
to notify Landlord in writing of its election to lease the Expansion Space as of
the effective date of its availability.  Should Tenant elect to lease the
Expansion Space, Tenant shall lease the same in its “AS IS” condition, upon all
the terms, covenants and conditions of this Lease, and at the Annual Basic Rent
per rentable square foot then payable by Tenant pursuant to this Lease,
provided, however, Tenant shall not be entitled to any Basic Rent abatement, any
“Tenant’s Improvement Work Allowance”, any “Tenant’s HVAC Work Allowance”, nor
any “Tenant’s Additional HVAC Work Allowance” (as such terms are hereinafter
defined).  Upon Tenant’s exercise of this Expansion Option, Landlord and Tenant
agree to execute an amendment to this Lease setting forth as of the Expansion
Space Effective Date, the rentable square footage of the Demised Premises, the
Annual Basic Rent, Tenant’s Proportionate Share and such other terms and
conditions that may be applicable to the Expansion Space.


ARTICLE XXXV


Tenant’s Improvement Work Allowance, Tenant’s HVAC Work Allowance, Tenant’s
Additional HVAC Work Allowance


           Section 35.01.  Landlord hereby agrees to provide Tenant with a
“Tenant’s Improvement Work Allowance” (“Tenant’s Improvement Work Allowance”) in
an amount up to Two Hundred Seventy-Five Thousand and 00\100 ($275,000.00)
Dollars to be used by Tenant to prepare the Demised Premises for Tenant’s
occupancy (“Tenant’s Improvement Work”), as more particularly set forth in
Exhibit G attached hereto and made a part hereof.
 
 
42

--------------------------------------------------------------------------------

 


           Section 35.02.  (a)           Landlord hereby agrees to provide
Tenant with a “Tenant’s HVAC Work Allowance” (“Tenant’s HVAC Work Allowance”) in
an amount up to Two Hundred Thousand and 00\100 ($200,000.00) Dollars to be used
by Tenant towards the installation by Tenant of certain HVAC equipment in the
“production area” of the Demised Premises for Tenant’s occupancy (“Tenant’s HVAC
Work”), as more particularly set forth in Exhibit G attached hereto and made a
part hereof.


                                (b)           To the extent the costs of
Tenant’s HVAC Work exceed Tenant’s HVAC Work Allowance, upon written request of
Tenant, Landlord shall provide Tenant with an additional work allowance
(“Tenant’s Additional HVAC Work Allowance”) in an amount up to One Hundred
Thousand and 00\100 ($100,000.00) Dollars to be used by Tenant in connection
with Tenant’s HVAC Work only.


                                (c)           Tenant’s Additional HVAC Work
Allowance, or so much of it as shall be provided to Tenant to reimburse Tenant
for the additional costs of Tenant’s HVAC Work, shall be amortized over the
initial Term of this Lease, together with interest thereon at the rate of ten
(10%) percent per annum, and such amount shall be paid to Landlord monthly, as
Additional Rent, together with Tenant’s monthly installments of Basic Rent.


ARTICLE XXXVI


Landlord’s Furniture


           Section 36.01. Attached hereto as Exhibit I is an inventory of items
of furniture and equipment (“Furniture”) located within the Demised Premises.
Tenant shall have the use of the Furniture during the Term of this Lease. Tenant
has inspected the Furniture and acknowledges that it is in good order and
condition and that there is no damage to the Furniture unless Tenant has noted
that damage on the attached Exhibit I. Tenant agrees to not cause any damage to
the Furniture and to surrender the Furniture at the end of the Term of this
Lease, or its sooner expiration, in its current condition, and to reimburse
Landlord upon demand for any damage to the Furniture which is not noted on the
attached Exhibit I whether caused by the acts or omissions of Tenant or any
other person. Tenant shall maintain insurance on the Furniture for its full
replacement value, naming the Landlord as loss payee.


ARTICLE XXXVII


Lease Condition

 
Section 37.01. This Lease is conditioned upon the Tenant receiving approval of
this Lease from Landlord’s mortgage lender within ten (10) days of the date of
this Lease. If approval of this Lease shall not have been granted within said
ten (10) days, either Landlord or Tenant may terminate this Lease within two (2)
business days thereafter.


Section 37.02. This Lease is further conditioned upon Tenant’s parent company,
Merisel, Inc., executing a parent guaranty in the form attached hereto as
Exhibit K.
 
 
43

--------------------------------------------------------------------------------

 




ARTICLE XXXVIII


Free Rent


           Section 38.01.  Free Rent at end of Term.  Notwithstanding anything
to the contrary contained herein, if Tenant shall have deposited the Security
Deposit in the form of cash Tenant, at its election but on notice to Landlord,
Tenant shall be entitled to occupy the Demised Premises free of any obligation
to pay Basic Rent (herein “Free Rent”) for that number of months (or partial
months) preceding the Expiration Date of this Lease equal to the quotient
obtained by dividing the Security Deposit so deposited in cash by the then
Monthly Basic Rent payable for the Demised Premises. Upon receipt of said notice
from Tenant, Landlord shall designate an attorney licensed in the State of New
Jersey to act as “Escrow Agent” and shall provide Tenant with the name and
address of such attorney. In return for which, Tenant shall (i) deposit a sum
equal to the Security Deposit so utilized for Free Rent (the “New Security
Deposit”) in escrow with the Escrow Agent pursuant to the following Escrow
Instructions set forth in Section 38.02 and (ii) waive any claim for the
Security Deposit so utilized by Tenant for Free Rent. This entitlement on behalf
of Tenant shall be effective whether or not any successor landlord has received
said Security Deposit initially deposited with Landlord pursuant to this Lease
and so utilized by Tenant for said Free Rent.


           Section 38.02.  Escrow Instructions.  The New Security Deposit shall
be held by Escrow Agent, in trust, in accordance with the terms and conditions
set forth in Section 22.02 and on the terms hereinafter set forth:


                      (i)           The Escrow Agent shall: (a) deposit the New
Security Deposit in a federally insured commercial bank or savings and loan
association in New Jersey or with the Landlord’s first mortgagee; (b) shall not
commingle the New Security Deposit with any funds of the Escrow Agent or others;
and (c) shall promptly advise the Landlord and Tenant that the deposit is
made.  Landlord and Tenant agree to accept all risks with regard to the account,
specifically including the risk of closure of the depositary by federal and/or
state regulators and/or the risk of collection of a deposit in excess of the
amount of insurance on an account with a single depositary.


                      (ii)           The Escrow Agent will deliver the New
Security Deposit, or so much of the New Security Deposit as may reasonably be
required to cure a default of Tenant hereunder, which default has continued
uncured beyond any applicable notice or cure period, to Landlord or to Tenant,
as the case may be, under the following conditions:


                                (a)           To Landlord upon receipt of
written demand therefor (“Landlord’s Demand for Deposit”) stating that Tenant
has defaulted in the performance of Tenant’s obligation(s) under this Lease, and
such default has continued uncured beyond any applicable notice or cure period,
and the facts and circumstances underlying such default; provided, however, that
the Escrow Agent shall not honor such demand until more than ten (10) days after
the Escrow Agent shall have sent a copy of such demand to Tenant in accordance
with the provisions of Section (iii) below, nor thereafter if the Escrow Agent
shall have received a Notice of Objection (as such term is defined in Section
(iii) below from Tenant within such ten (10) day period; or
 
 
44

--------------------------------------------------------------------------------

 


                                (b)           To Tenant upon receipt of written
demand therefor (“Tenant’s Demand for Deposit”) stating that this Lease has
expired or has been terminated in accordance with the provisions hereof;
provided, however, that the Escrow Agent shall not honor such demand until more
than ten (10) days after the Escrow Agent shall have sent a copy of such demand
to Landlord in accordance with the provisions of Section (iii) below, nor
thereafter if the Escrow Agent shall have received a Notice of Objection from
Landlord within such ten (10) day period.


                      (iii)  Within two (2) business days of the receipt by the
Escrow Agent of a Landlord’s Demand for Deposit or a Tenant’s Demand for
Deposit, the Escrow Agent shall send a copy thereof to the other party as
provided in Section 16.01 of this Lease.  The other party shall have the right
to object to the delivery of the New Security Deposit by sending written notice
(the “Notice of Objection”) of such objection to the Escrow Agent as provided in
Section 16.01 of this Lease, which Notice of Objection shall be deemed null and
void and ineffective if such Notice of Objection is not received by the Escrow
Agent within the time periods prescribed in (ii) above. Such notice shall set
forth the basis for objecting to the delivery of the New Security Deposit, or
portion thereof.  Upon receipt of a Notice of Objection, the Escrow Agent shall
promptly send a copy thereto, as provided in Section 16.01 to the party who sent
the written demand for the New Security Deposit, or portion thereof.


                      (iv)  In the event the Escrow Agent shall have received
the Notice of Objection within the time periods prescribed in (ii) above, the
Escrow Agent shall continue to hold the New Security Deposit until (x) the
Escrow Agent receives written notice from Landlord to Tenant directing the
disbursement of the New Security Deposit, in which case the Escrow Agent shall
then disburse the New Security Deposit in accordance with such direction, or (y)
in the event of litigation between Landlord and Tenant, the Escrow Agent shall
deliver the New Security Deposit to the clerk of the court in which said
litigation is pending, or (z) the Escrow Agent shall take such affirmative steps
as the Escrow Agent may, at the Escrow Agent’s option, elect in order to
terminate the Escrow Agent’s duties including, but not limited to, depositing
the New Security Deposit in any court which the Escrow Agent shall select in New
Jersey, and commencing an action for interpleader, the costs thereof to be borne
by whichever of Landlord or Tenant is the unsuccessful party in such litigation.


                      (v)  It is agreed that the duties of the Escrow Agent are
only as herein specifically provided, and subject to the provisions of this
Article XXXVIII, are purely ministerial in nature, and that the Escrow Agent
shall incur no liability whatsoever except for willful misconduct or gross
negligence, as long as the Escrow Agent has acted in good faith.  Landlord and
Tenant each release the Escrow Agent from any act done or omitted to be done by
the Escrow Agent in good faith in the performance of its duties hereunder.
 
 
45

--------------------------------------------------------------------------------

 


                      (vi)  The Escrow Agent is acting as a stakeholder only
with respect to the New Security Deposit.  Upon making delivery of the entire
New Security Deposit held by Escrow Agent in the manner herein provided, the
Escrow Agent shall have no further liability hereunder.


                      (vii)  The Escrow Agent has executed this Lease in order
to confirm that the Escrow Agent is holding and will hold the New Security
Deposit in escrow, pursuant to the provisions hereof.


                      (viii)  Any interest earned on the New Security Deposit
shall be paid to the party entitled to receipt of the New Security Deposit.


                      (ix)  Tenant acknowledges that the Escrow Agent is
Landlord’s counsel and Tenant acknowledges and agrees that the Escrow Agent may
continue to represent Landlord in connection with any dispute hereunder.


IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.



  SPI 190 JONY LLC, Landlord                            
By:
/s/ Richard Squires       Richard Squires, Member             Date:  June 20,
2011                             MERISEL AMERICAS, INC. , Tenant                
            By:  /s/ Victor L. Cisario       Victor L. Cisario       Executive
Vice President &       Chief Financial Officer             Date:   June 20,
2011   


46